Exhibit 10.1

MASTER OUTSOURCING SERVICES AGREEMENT

between

ING NORTH AMERICA INSURANCE CORPORATION

and

MILLIMAN, INC.

Dated: June 2, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1       DEFINITIONS AND INTERPRETATION.

     1   

Section 1.01

 

Definitions.

     1   

Section 1.02

 

References.

     10   

Section 1.03

 

Headings.

     10   

Section 1.04

 

Precedence.

     10   

Section 1.05

 

Agreement Framework.

     10   

ARTICLE 2       TERM.

     11   

Section 2.01

 

MSA Term.

     11   

Section 2.02

 

SOW Term.

     11   

ARTICLE 3       SERVICES.

     11   

Section 3.01

 

Services.

     11   

Section 3.02

 

Labor and Materials.

     11   

Section 3.03

 

Procedures Manual.

     11   

Section 3.04

 

Voya Policies.

     12   

Section 3.05

 

Reports and Data Feeds.

     12   

Section 3.06

 

New or Improved Technology or Business Process.

     12   

Section 3.07

 

Continuous Improvement and Best Practices.

     12   

Section 3.08

 

Divestiture and Acquisition.

     13   

Section 3.09

 

Cooperation with Other Suppliers.

     14   

Section 3.10

 

Relief Event.

     14   

Section 3.11

 

Quarterly Business Review.

     14   

ARTICLE 4       SERVICE DELIVERY ORGANIZATION.

     14   

Section 4.01

 

Service Delivery Organization Members.

     14   

Section 4.02

 

Key Individuals.

     15   

Section 4.03

 

Replacements.

     16   

Section 4.04

 

Turnover.

     16   

Section 4.05

 

Subcontracting.

     16   

ARTICLE 5       SERVICE LOCATIONS

     17   

Section 5.01

 

Service Locations.

     17   

Section 5.02

 

Security at Milliman Service Locations.

     17   

ARTICLE 6       SERVICE LEVELS.

     17   

Section 6.01

 

In General.

     17   

Section 6.02

 

Root-Cause Analysis.

     18   

Section 6.03

 

Service Level Credits.

     18   

Section 6.04

 

Reporting.

     18   

Section 6.05

 

Additions and Deletions of Service Measurements.

     18   

ARTICLE 7       LICENSES AND PROPRIETARY RIGHTS.

     18   

Section 7.01

 

Voya IP.

     18   

Section 7.02

 

Milliman IP.

     18   

Section 7.03

 

Work Product.

     19   

 

    i



--------------------------------------------------------------------------------

Section 7.04

 

Escrow.

     19   

Section 7.05

 

Consents.

     20   

Section 7.06

 

Residual Knowledge.

     21   

ARTICLE 8       DATA.

     21   

Section 8.01

 

Ownership of Data.

     21   

Section 8.02

 

Correction of Errors.

     21   

Section 8.03

 

Logical Data Security.

     21   

Section 8.04

 

Regulatory Information.

     22   

Section 8.05

 

Information Security Testing.

     22   

Section 8.06

 

Safety and Security.

     22   

ARTICLE 9       FEES AND INVOICING.

     23   

Section 9.01

 

Fees.

     23   

Section 9.02

 

Expenses.

     23   

Section 9.03

 

Currency.

     23   

Section 9.04

 

Invoices.

     23   

Section 9.05

 

Credits.

     23   

Section 9.06

 

e-Procurement System.

     23   

Section 9.07

 

Consulting Credit.

     24   

ARTICLE 10     TAXES.

     24   

Section 10.01

 

In General.

     24   

Section 10.02

 

Income Taxes.

     24   

Section 10.03

 

Tax on Inputs.

     25   

Section 10.04

 

Invoicing.

     25   

Section 10.05

 

Tax Disclosures.

     25   

Section 10.06

 

Filings and Registrations.

     25   

Section 10.07

 

Cooperation.

     25   

ARTICLE 11     GOVERNANCE AND CHANGE CONTROL.

     25   

Section 11.01

 

Governance.

     25   

Section 11.02

 

Change Procedures.

     26   

Section 11.03

 

Dispute Resolution.

     28   

ARTICLE 12     AUDITS.

     28   

Section 12.01

 

Service Audits.

     28   

Section 12.02

 

Financial Audits.

     28   

Section 12.03

 

SSAE 16.

     29   

Section 12.04

 

Facilities.

     29   

Section 12.05

 

Regulatory Audits.

     29   

ARTICLE 13     CONFIDENTIAL INFORMATION.

     30   

Section 13.01

 

Generally.

     30   

Section 13.02

 

Permitted Disclosure.

     30   

Section 13.03

 

Exclusions.

     30   

Section 13.04

 

Return of Materials.

     30   

 

    ii



--------------------------------------------------------------------------------

Section 13.05

 

Unauthorized Use, Access or Disclosure.

     31   

Section 13.06

 

Record Maintenance and Retention.

     31   

Section 13.07

 

Legal Hold.

     31   

ARTICLE 14     COMPLIANCE WITH LAWS.

     31   

Section 14.01

 

Voya.

     31   

Section 14.02

 

Milliman.

     32   

Section 14.03

 

Changes to Laws.

     32   

Section 14.04

 

Cooperation with Regulators.

     33   

ARTICLE 15     REPRESENTATIONS, WARRANTIES AND COVENANTS.

     33   

Section 15.01

 

Voya.

     33   

Section 15.02

 

Milliman.

     33   

Section 15.03

 

Obligation to Replace.

     35   

Section 15.04

 

Pass-Through Warranties.

     35   

Section 15.05

 

Disclaimer.

     35   

ARTICLE 16     INDEMNIFICATION.

     35   

Section 16.01

 

Voya.

     35   

Section 16.02

 

Milliman.

     36   

Section 16.03

 

Indemnification Procedures.

     36   

Section 16.04

 

Contribution.

     37   

ARTICLE 17     LIMITATION OF LIABILITY.

     37   

Section 17.01

 

Direct Damages.

     37   

Section 17.02

 

Consequential Damages.

     37   

Section 17.03

 

Exclusions.

     37   

Section 17.04

 

Assignment of Claims.

     38   

Section 17.05

 

Injunctive Relief.

     38   

ARTICLE 18     INSURANCE.

     38   

Section 18.01

 

Coverage.

     38   

Section 18.02

 

Cost of Insurance Coverage.

     39   

Section 18.03

 

Certificate of Insurance Coverage.

     39   

Section 18.04

 

Status and Rating of Insurance Company.

     39   

ARTICLE 19     TERMINATION.

     40   

Section 19.01

 

Termination for Cause.

     40   

Section 19.02

 

Termination for Convenience.

     40   

Section 19.03

 

Termination for Change in Control.

     40   

Section 19.04

 

Termination for Deterioration of Financial Condition.

     41   

Section 19.05

 

Termination for Service Level Failure.

     41   

Section 19.06

 

Termination for Service Failure.

     41   

Section 19.07

 

Termination for Change in Law.

     41   

Section 19.08

 

Termination for Failure to Refresh Damages Cap.

     41   

Section 19.09

 

Termination for Force Majeure Event.

     41   

Section 19.10

 

Other Terminations.

     41   

 

    iii



--------------------------------------------------------------------------------

Section 19.11

 

Termination Fees.

     42   

Section 19.12

 

Continuing Obligations.

     42   

Section 19.13

 

Effect of Termination.

     42   

Section 19.14

 

Termination Assistance.

     42   

Section 19.15

 

Hiring of Service Delivery Organization.

     43   

ARTICLE 20     FORCE MAJEURE, BUSINESS CONTINUITY AND DISASTER RECOVERY.

     43   

Section 20.01

 

Business Continuity and Disaster Recovery.

     43   

Section 20.02

 

Force Majeure.

     44   

Section 20.03

 

Alternate Source.

     45   

Section 20.04

 

No Payment for Unperformed Services.

     45   

Section 20.05

 

Allocation of Resources.

     45   

ARTICLE 21     MISCELLANEOUS.

     45   

Section 21.01

 

Accessing Milliman Service Locations.

     45   

Section 21.02

 

Amendment.

     45   

Section 21.03

 

Assignment.

     45   

Section 21.04

 

Consents, Approvals and Requests.

     45   

Section 21.05

 

Counterparts.

     45   

Section 21.06

 

Entire Agreement.

     46   

Section 21.07

 

Export.

     46   

Section 21.08

 

Good Faith and Fair Dealing.

     46   

Section 21.09

 

Governing Law, Jurisdiction and Venue.

     46   

Section 21.10

 

Continued Performance.

     46   

Section 21.11

 

Financial Statements.

     46   

Section 21.12

 

Independent Contractor.

     47   

Section 21.13

 

Legal Fees.

     47   

Section 21.14

 

No Co-Employment.

     47   

Section 21.15

 

Non-Solicitation.

     47   

Section 21.16

 

Notices.

     48   

Section 21.17

 

Publicity.

     48   

Section 21.18

 

Remedies Cumulative.

     49   

Section 21.19

 

Severability.

     49   

Section 21.20

 

Survival.

     49   

Section 21.21

 

Third Party Beneficiaries.

     49   

Section 21.22

 

Waiver.

     49   

 

    iv



--------------------------------------------------------------------------------

TABLE OF EXHIBITS

 

Exhibit 1

  

Form of Statement of Work

        Attachment A          Description of Services

        Attachment B          Service Levels

        Attachment C          Milliman Software

        Attachment D          Business Continuity Plan and Disaster Recovery
Plan

Exhibit 2

  

Procedures Manual Table of Contents

Exhibit 3

  

Voya Policies

Exhibit 4

  

Termination Assistance Services

Exhibit 5

  

Minimum Business Continuity and Disaster Recovery Requirements

Exhibit 6

  

Governance

Exhibit 7

  

Initial Press Release

Exhibit 8

  

Milliman Software License Agreement

 

    v



--------------------------------------------------------------------------------

MASTER OUTSOURCING SERVICES AGREEMENT

This Master Outsourcing Services Agreement (this “MSA”) is made and entered into
as of June 2, 2014 (the “MSA Effective Date”) by and between ING North America
Insurance Corporation, a corporation formed under the laws of the State of
Delaware (“Voya”), and Milliman, Inc., a corporation formed under the laws of
the State of Washington (“Milliman”).

WHEREAS, the MSA Contracting Parties have engaged in extensive negotiations and
discussions that have culminated in the formation of the relationship set forth
in this MSA; and

WHEREAS, Milliman and certain of its Affiliates desire to provide to Voya and
certain of its Affiliates and designees, and Voya and certain of its Affiliates
and designees desire to obtain from Milliman and certain of its Affiliates, the
services set forth in this Agreement on the terms and conditions set forth in
this Agreement.

NOW, THEREFORE, for and in consideration of the agreements set forth below, the
MSA Contracting Parties agree as follows:

 

ARTICLE 1 DEFINITIONS AND INTERPRETATION.

Section 1.01 Definitions. The following terms have the following meanings:

 

(1) “Abandonment” means the occurrence of: (a) Milliman Group’s intentional
failure or refusal to provide any non-de minimis Services set forth in the
Statement of Work #2 for Hedging Services, or any Service set forth in the
Statement of Work #3 for Financial and Risk Reporting Services which would
result in Voya Group being unable to close its general ledger in accordance with
its internal closing schedule or provide a legally required report or public
disclosure within the period required by Law; (b) notice by Voya Group to a
Milliman Contract Executive of such failure or refusal (an “Abandonment
Notice”); and (c) Milliman Group’s failure (i) to cure such failure or refusal
within 48 hours after such Abandonment Notice or (ii) if such failure or refusal
is not capable of cure within 48 hours, to (A) provide notice to Voya Group
within 24 hours after receipt of such Abandonment Notice that Milliman will
recommence performance and (B) commence remedying the failure or refusal as soon
as possible thereafter, but in no event more than 48 hours after receipt of such
Abandonment Notice.

 

(2) “Abandonment Notice” has the meaning set forth in Section 1.01(1).

 

(3) “Affected Party” means the Party affected by a Force Majeure Event.

 

(4) “Affected Service Delivery Organization Member” has the meaning set forth in
Section 19.15.

 

(5) “Affiliate” means, as to any entity, any other entity that, directly or
indirectly, Controls, is Controlled by, or is under common Control with, such
entity; provided, however, that no entity shall be considered an Affiliate of
Voya unless such entity is, directly or indirectly, a subsidiary of Voya Parent.

 

(6) “Agreement” means this MSA and all SOWs or this MSA and an SOW, as the
context demands.

 

(7) “Approved Change Notice” means a notice of approval of a Change in
substantially the form set forth in Exhibit 6.

 

    1



--------------------------------------------------------------------------------

(8) “Business Continuity Event” means any event that is not a Force Majeure
Event, but that nevertheless may prevent, hinder or delay the performance of the
Services.

 

(9) “Business Continuity Plan” means any business continuity plan set forth in
an SOW.

 

(10) “Business Day” means any day other than a Saturday, Sunday, a U.S. federal
holiday or a day on which the New York Stock Exchange is closed; provided,
however, that if Voya Group or any applicable Voya Group business unit conducts
normal business operations on a U.S. federal holiday or a day on which the New
York Stock Exchange is closed, such day shall be deemed a “Business Day” for all
purposes under this Agreement. As of the MSA Effective Date, January 1st shall
be deemed a “Business Day”.

 

(11) “CBVA Segment” means the retail variable annuity policies previously sold
by affiliates of Voya prior to 2010, along with any and all related agreements,
documentation or activities related thereto, and identified as “Closed Block
Variable Annuity” in the financial records and systems of Voya and its
Affiliates. Solely as examples and in no way intended as an exhaustive list,
such related agreements, documentation or activities may include annuitizations
of guaranteed benefits, settlement options of contractual proceeds, pending
death claims and spousal continuations.

 

(12) “Change” means any change to (a) the Services, (b) processes or Systems
that would alter the functionality, performance standards or technical
environment of the Systems, (c) the manner in which the Services are provided or
(d) the manner in which the Services are used.

 

(13) “Change Procedures” means the procedures set forth in Section 11.02.

 

(14) “Change Request” means a notice of request for a Change, provided in
accordance with Section 11.02.

 

(15) “Claim” means an assertion, or an actual or threatened claim, action, suit
or proceeding (whether civil, criminal, administrative, arbitral, investigative
or otherwise).

 

(16) “Confidential Information” means all non-public information, documentation
and IP of a Party, Affiliates of such Party or their respective clients,
employees, distribution partners, agents, customers, suppliers, contractors and
other third parties doing business with a Party or Affiliates of such Party,
whether disclosed to, accessed by or otherwise learned by the other Party,
including: (a) with respect to Voya Group, all Work Product, Voya Data, PII and
information concerning Voya Group’s customers (including their beneficiaries),
third party administrators and recipients of Voya Group’s services, either
directly or indirectly, such as employees of Voya Group customers, plan
participants, members, dependents, beneficiaries and similarly situated persons;
(b) with respect to Milliman Group, all Milliman Group proprietary data included
in the solution designs; (c) this Agreement; (d) all information marked as
confidential (or with words of similar meaning); (e) anything developed by
reference to the information described in this definition; and (f) “inside
information”, including any material, non-public, price-sensitive corporate or
market information relating to such Party, Affiliates of a Party or their
clients, employees, distribution partners, agents, customers (including their
beneficiaries), suppliers, contractors and other third parties doing business
with such Party or Affiliates of a Party, that is acquired in connection with
this Agreement.

 

(17) “Consulting Credit” has the meaning set forth in Section 9.07.

 

    2



--------------------------------------------------------------------------------

(18) “Control” means, with respect to any entity, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such entity, whether through the ownership of at least 51 percent of
the voting securities (or other ownership interest), by contract or otherwise.

 

(19) “Critical Service Measurements” means those critical areas of the Services
that are measured against the Service Levels, as such areas are identified and
described in the applicable SOW, and in respect of which a failure to meet the
Service Levels may result in a Service Level Credit.

 

(20) “Damages Cap” has the meaning set forth in Section 17.01.

 

(21) “Data Security Breach” means any unlawful or unauthorized acquisition,
access, loss, theft, use or disclosure of Confidential Information, any breach
or attempted breach of the security of Confidential Information or any other
circumstances or event that compromises the privacy or security of Confidential
Information.

 

(22) “Data Subject” means any person (whether natural or otherwise) or about
whom data may be stored, used, transferred or processed by Milliman Group in
connection with the Services.

 

(23) “Designated Services” means (a) the services, functions and
responsibilities of Milliman Group described in this Agreement (including the
services, functions and responsibilities described in an SOW) and (b) any
services, functions or responsibilities not specifically described in an SOW,
but which are inherently required or necessary for the proper performance and
delivery of the services described in clause (a).

 

(24) “Disabling Code” means any device, “lockout”, self-help code or other
software code or routine (e.g., back door, time bomb or worm) that is able to:
(a) disable, restrict use of, lock or erase Software, Hardware or data for any
authorized use; or (b) permit unauthorized monitoring of user behavior (e.g.,
spyware).

 

(25) “Disaster Recovery Plan” means any disaster recovery plan set forth in an
SOW.

 

(26) “Dispute Resolution Procedures” means the procedures set forth in
Section 11.03.

 

(27) “Divested Business” has the meaning set forth in Section 3.08(1).

 

(28) “Escrow Account” means the account maintained by a third party escrow agent
in which the Milliman Software and Related Documentation will be deposited from
time to time in accordance with Section 7.04.

 

(29) “Escrow Material” has the meaning set forth in Section 7.04.

 

(30) “Executive Committee” has the meaning set forth in Exhibit 6.

 

(31) “Export Controls” means all export and national security Laws of the U.S.
and all other applicable Governmental Authorities.

 

(32) “Fees” has the meaning set forth in Section 9.01.

 

(33) “Files and Work Papers” has the meaning set forth in Section 13.06(1).

 

    3



--------------------------------------------------------------------------------

(34) “Force Majeure Event” means a fire, flood, earthquake, other elements of
nature or acts of God, acts of war, terrorism, riots, rebellions, revolutions or
civil disorders or other business continuity event beyond the reasonable control
of the Party whose performance is prevented, hindered or delayed.

 

(35) “Go-Live Date” means the date when Milliman Group assumes responsibility
for providing a Service as set forth in the applicable SOW.

 

(36) “Governmental Authority” means any U.S. or non-U.S. federal, state,
provincial, municipal, local, territorial or other governmental department,
regulatory authority, self-regulatory organization (e.g., FINRA, MSRB and stock
exchanges) or legislative, judicial or administrative body.

 

(37) “Hardware” means equipment, including computers and related equipment, such
as central processing units and other processors, controllers, modems,
communications and telecommunications equipment (e.g., voice, data and video),
cables, storage devices, printers, terminals, other peripherals and input and
output devices, and other tangible mechanical and electronic equipment intended
for the processing, input, output, storage, manipulation, communication,
transmission and retrieval of information and data.

 

(38) “Immaterial Change” means any Change that reasonably requires less than
$15,000 of work cumulatively and in the aggregate at the rates specified in the
applicable SOW or, if such rates are not specified in the applicable SOW, at the
then-current rates charged by Milliman for the same or substantially similar
services with comparable discounts to those provided to Voya Group generally.

 

(39) “Income Tax” means any tax on or measured by the net income of a
corporation, partnership, joint venture, trust, limited liability company,
limited liability partnership, association or other organization or entity
(including taxes on capital or net worth that are imposed as an alternative to a
tax based on net or gross income), or taxes which are of the nature of excess
profits tax, gross receipts tax, minimum tax on tax preferences, alternative
minimum tax, accumulated earnings tax, personal holding company tax, capital
gains tax or franchise tax for the privilege of doing business.

 

(40) “Indemnified Party” means a Voya Indemnified Party or a Milliman
Indemnified Party, as applicable.

 

(41) “Indemnifying Party” means Voya under Section 16.01 and Milliman under
Section 16.02.

 

(42) “IP” means any (a) inventions, processes, methodologies, procedures and
trade secrets, (b) Software and tools, (c) literary works or other works of
authorship, including documentation, reports, drawings, charts, graphics, other
written documentation and derivative works of each of the foregoing,
(d) trademarks, service marks, logos or domain names and (e) any other
intellectual property.

 

(43) “Key Individual” means any of the individuals identified as “key
individuals” in an SOW.

 

(44) “Key Service Measurements” means those key areas of the Services that are
measured against the Service Levels, as such areas are identified and described
in the applicable SOW, and in respect of which a failure to meet the Service
Levels will not result in a Service Level Credit.

 

    4



--------------------------------------------------------------------------------

(45) “Laws” means all U.S. and non-US. laws, ordinances, rules, regulations,
declarations, decrees, directives, legislative enactments and Governmental
Authority orders, requests, subpoenas and generally accepted accounting
principles applicable to Voya Group.

 

(46) “Loss” means any loss, damage, payment, liability (including settlements,
judgments, fines and penalties) or cost and expense (including reasonable
attorneys’ fees, court costs and other litigation expenses).

 

(47) “Milliman” has the meaning set forth in the preamble.

 

(48) “Milliman Agent” means any U.S. entity that is an agent, contractor,
subcontractor or other representative of Milliman Group, including any
non-wholly owned Affiliates of Milliman, performing any of Milliman Group’s
obligations under this Agreement.

 

(49) “Milliman Change in Control” means any event or series of events by which:

 

  (a) any “person” or “group” ((i) as such terms are used in Section 13(d) and
Section 14(d) of the Securities Exchange Act of 1934, and (ii) other than a
“person” or “group” consisting solely of Milliman’s or Milliman FRM’s
subsidiaries) becomes the “beneficial owner” (as defined in Rule 13d-3 and
Rule 13d-5 under the Securities Exchange Act of 1934, as amended), directly or
indirectly, of shares of the capital stock of Milliman, Milliman FRM or any
member of Milliman Group representing 35 percent or more of the aggregate
ordinary voting power represented by the issued and outstanding capital stock of
Milliman, Milliman FRM or such member of Milliman Group, respectively; or

 

  (b) a majority of the seats (other than vacant seats) on the board of
directors of either Milliman, Milliman FRM or a member of Milliman Group shall
at any time be occupied by persons who were not (i) nominated or approved by the
board of directors of Milliman, Milliman FRM or the nominating committee thereof
or appointed or designated to the board of directors of Milliman, Milliman FRM
or approved by one of its subsidiaries or (ii) nominated, appointed, approved or
designated by directors so nominated, appointed, approved or designated.

 

(50) “Milliman Consents” means all licenses, consents, permits, approvals and
authorizations that are necessary to allow, in connection with the Services
(a) Milliman Group and Milliman Agents to use (i) the Milliman IP and Milliman
Hardware, (ii) any assets owned or leased by Milliman or Milliman Agents and
(iii) any third party services retained by Milliman, (b) Service Recipients and
Voya Agents to use the Milliman IP and Milliman Hardware and (c) Milliman Group
and Milliman Agents to assign the Work Product and Voya Data to Voya Group.

 

(51) “Milliman Contract Executives” has the meaning set forth in Exhibit 6.

 

(52) “Milliman Contract Manager” has the meaning set forth in Exhibit 6.

 

(53) “Milliman FRM” means Milliman Financial Risk Management LLC, a limited
liability company formed under the laws of Delaware.

 

(54) “Milliman Group” means Milliman and any wholly owned Affiliates of Milliman
that are U.S. entities performing the Services, either individually or
collectively, as the context demands, as interpreted in accordance with
Section 4.05(4).

 

    5



--------------------------------------------------------------------------------

(55) “Milliman Hardware” means the Hardware leased or owned by a member of
Milliman Group that is used by a member of Milliman Group to provide the
Services.

 

(56) “Milliman Indemnified Parties” means Milliman, its Affiliates and the
officers, directors, employees, successors and permitted assigns of Milliman and
its Affiliates.

 

(57) “Milliman IP” means IP that is licensed or owned by Milliman Group (or, for
clarity, a Milliman Agent), that is used in connection with the Services,
including the Milliman Software.

 

(58) “Milliman Resources” means the Milliman IP, Work Product, Services or any
other resource or item provided to Service Recipients by Milliman Group (or, for
clarity, a Milliman Agent).

 

(59) “Milliman Service Location” means any premises owned, leased or used by
Milliman Group set forth in an SOW, from which Milliman Group shall provide the
Services (including any business continuity or disaster recovery services with
respect to such Services).

 

(60) “Milliman Software” means the Software that is licensed or owned by
Milliman Group, that is used in connection with the Services. Milliman Software
shall be identified in an SOW as “Milliman Software”.

 

(61) “MSA” has the meaning set forth in the preamble.

 

(62) “MSA Contracting Parties” means Voya and Milliman.

 

(63) “MSA Contracting Party” means Voya or Milliman, as applicable.

 

(64) “MSA Effective Date” has the meaning set forth in the preamble.

 

(65) “MSA Term” has the meaning set forth in Section 2.01.

 

(66) “Non-Chargeable Change” means any Change that (a) is an Immaterial Change,
(b) is required for Milliman Group to meet its obligations under this Agreement
(except where this Agreement specifically permits Milliman Group to adjust its
rates or resources in connection with the Change Procedures), (c) is a Change
for which the cost or expense is explicitly allocated to Milliman under this
Agreement or (d) is determined by the Parties to be non-chargeable.

 

(67) “Parties” means Voya Group and Milliman Group.

 

(68) “Party” means either Voya Group or Milliman Group.

 

(69) “PHI” means “protected health information” as defined in 45 C.F.R. §
160.103.

 

(70) “PII” means information or data that (a) identifies an individual,
including by name, signature, address, telephone number or other unique
identifier, (b) that can be used to identify or authenticate an individual,
including passwords, PINs, biometric data, unique identification numbers (e.g.,
social security numbers), answers to security questions or other personal
identifiers or (c) is PHI.

 

(71) “Procedures Manual” means the documentation of the procedures that shall be
followed with respect to the provision and receipt of the Services and the
overall relationship in accordance with the structure set forth in Exhibit 2.

 

    6



--------------------------------------------------------------------------------

(72) “Quarterly Business Review” has the meaning set forth in Section 3.11.

 

(73) “Recovery Time Objective” means the time period within which Milliman is
required to restore a Service in the event of a Business Continuity Event or
Force Majeure Event, as such time period is set forth in the applicable SOW.

 

(74) “Related Documentation” means, with respect to Software, all materials,
documentation (including control documentation utilized in connection with an
audit), specifications, technical manuals, user manuals, flow diagrams, file
descriptions and other written information that describes the function and use
of such Software, but excluding any source code.

 

(75) “Relief Event” has the meaning set forth in Section 3.10.

 

(76) “Service Delivery Organization” means the personnel of Milliman Group
(including, for clarity, Milliman Agents) who provide the Services.

 

(77) “Service Level Credits” means the amount to be credited to Voya in the
event of a Service Level Default for a Critical Service Measurement.

 

(78) “Service Level Default” means a failure by Milliman Group to meet the
Service Level applicable to a particular Service Measurement.

 

(79) “Service Levels” means the service levels and standards for the performance
of the Services as set forth in the applicable SOW.

 

(80) “Service Locations” means the Voya Service Locations and Milliman Service
Locations.

 

(81) “Service Measurements” means the Critical Service Measurements and Key
Service Measurements.

 

(82) “Service Recipient” means (a) Voya Group, (b) Voya Agents and (c) any
Divested Business designated by Voya to receive the Services.

 

(83) “Service Taxes” means all sales, use, lease, service, value-added, excise,
consumption, stamp duty and other such other taxes and duties that are assessed
against any party to this MSA or an SOW by a Tax Authority on any goods
transferred or on the provision of the Services as a whole or on any particular
Service received by any Service Recipient from Milliman Group, but excluding
Income Taxes.

 

(84) “Services” means the Designated Services, Termination Assistance Services
and any other services, functions and responsibilities the Parties agree shall
be provided under this Agreement. For clarity, the term “Services” excludes any
consulting services provided under the Master Consulting Services Agreement
between the Parties, dated May 16, 2005, as amended.

 

(85) “Software” means the object code and source code versions of any
applications, programs, operating system software, computer software languages,
utilities, tools, machine readable texts and files and other computer programs,
in whatever form or media (including the tangible media upon which such are
recorded or printed), including all corrections, improvements, updates and
releases thereof.

 

(86) “SOW” has the meaning set forth in Section 1.05(2).

 

    7



--------------------------------------------------------------------------------

(87) “SOW Effective Date” has the meaning set forth in the applicable SOW.

 

(88) “SOW Term” has the meaning set forth in Section 2.02.

 

(89) “System” means the Software and Hardware used to provide the Services.

 

(90) “Tax Authority” means any Governmental Authority or other fiscal, revenue,
customs or excise authority, body or official competent to impose, collect or
assess tax.

 

(91) “Termination Assistance Period” means a period of time designated by Voya,
commencing on the date a determination is made that there shall be an expiration
or termination of this MSA, an SOW or Service, in whole or in part, and
continuing for up to 18 months after the effective date of such expiration or
termination.

 

(92) “Termination Assistance Services” has the meaning set forth in
Section 19.14.

 

(93) “Virus” means any malicious code, defect, component, programs or other
internal components (e.g., computer “virus”, computer “worm”, computer time
bomb, “Trojan horse”, “back door” or similar component).

 

(94) “Voya” has the meaning set forth in the preamble.

 

(95) “Voya Agent” means an agent, contractor, subcontractor or other
representative of Voya Group, other than Milliman Group, exercising any of Voya
Group’s rights or performing any of Voya Group’s obligations under this
Agreement.

 

(96) “Voya Auditors” means Voya Group and any of its internal or third party
regulators, accountants, auditors or consultants.

 

(97) “Voya Change in Control” means any event or series of events by which:

 

  (a) any “person” or “group” ((i) as such terms are used in Section 13(d) and
Section 14(d) of the Securities Exchange Act of 1934, and (ii) other than a
“person” or “group: consisting solely of ING Groep N.V. and/or its subsidiaries)
becomes the “beneficial owner” (as defined in Rule 13d-3 and Rule 13d-5 under
the Securities Exchange Act of 1934, as amended), directly or indirectly, of
shares of the capital stock of Voya Parent or any member of Voya Group
representing 35 percent or more of the aggregate ordinary voting power
represented by the issued and outstanding capital stock of Voya Parent or such
member of Voya Group, respectively; provided; however; that it shall not be a
Voya Change in Control under this clause (a) if a “person” or “group” other than
a “person” or “group” consisting solely of ING Groep N.V. and/or its
subsidiaries becomes the “beneficial owner”, directly or indirectly, of shares
of the capital stock of the Voya Parent or such member of Voya Group
representing 35 percent or more of the aggregate voting power represented by the
issued and outstanding capital stock of the Voya Parent or such member of Voya
Group, respectively, if such voting power held by such other “person” or “group”
is less than such voting power held by ING Groep N.V. and/or its subsidiaries;
or

 

  (b) a majority of the seats (other than vacant seats) on the board of
directors of either the Voya Parent or a member of Voya Group shall at any time
be occupied by persons who were not (i) nominated or approved by the board of
directors of the Voya Parent, or such members of Voya Group, or the respective
nominating committees thereof or (ii) nominated, appointed, approved or
designated by directors so nominated, appointed, approved or designated.

 

    8



--------------------------------------------------------------------------------

(98) “Voya Consents” means all licenses, consents, permits, approvals and
authorizations that are necessary to allow Milliman Group to use (a) the Voya IP
and Voya Hardware, (b) any assets owned or leased by Voya Group and (c) the
services provided for the benefit of the Service Recipients under Voya Group’s
third party services contracts, in each case, as necessary to provide the
Services.

 

(99) “Voya Contract Executives” has the meaning set forth in Exhibit 6.

 

(100) “Voya Contract Manager” has the meaning set forth in Exhibit 6.

 

(101) “Voya Data” means all data or information of a Service Recipient
(a) submitted to Milliman Group by a Service Recipient, (b) obtained, developed,
processed or produced by Milliman Group (other than data internal to Milliman
Group) or (c) accessed by, or made available to, Milliman Group.

 

(102) “Voya Data Safeguards” means Voya Policies applicable to data security.

 

(103) “Voya Group” means Voya and any Affiliates of Voya that receive the
Services, either individually or collectively, as the context demands.

 

(104) “Voya Hardware” means the Hardware leased or owned by a member of Voya
Group that is used by a member of Milliman Group to provide the Services.

 

(105) “Voya Indemnified Parties” means Voya, its Affiliates and the officers,
directors, employees, successors and permitted assigns of Voya and its
Affiliates.

 

(106) “Voya IP” means IP that is licensed or owned by Voya Group or a Voya Agent
(other than the Milliman IP) that is used by Milliman in connection with the
Services, including the Software set forth in an SOW and identified as “Voya
Software”.

 

(107) “Voya Parent” means Voya Financial, Inc.

 

(108) “Voya Policies” means Voya Group’s policies, standards and procedures
(a) listed in Exhibit 3 (and as such policies are set forth on a website
established by Voya Group and made available to Milliman Group), (b) with
respect to any additional Voya Policies applicable to a specific SOW, in such
SOW and (c) as Voya Group otherwise provides or makes available to Milliman
Group from time-to-time in written or electronic format.

 

(109) “Voya Privacy Policies” means Voya Policies with respect to data privacy.

 

(110) “Voya Record Retention Policies” means Voya Policies with respect to
record retention.

 

(111) “Voya Service Location” means any premises owned, leased or used by Voya
Group and identified in the applicable SOW, at which Voya Group may (to the
extent set forth in such SOW) provide space for Service Delivery Organization
members to provide Services.

 

(112) “VRA Process” means the Voya vendor risk assessment process.

 

(113) “Work Product” has the meaning set forth in Section 7.03.

 

    9



--------------------------------------------------------------------------------

Section 1.02 References.

 

(1) References to this MSA include the Exhibits hereto; references to the
Exhibits to this MSA include any Attachments thereto; references to an SOW
include any Attachments thereto; and references to the Attachments to an SOW
include any Schedules thereto.

 

(2) Except where otherwise indicated: (a) references in this MSA (exclusive of
the Exhibits) to Articles, Sections or Exhibits are to Articles or Sections of,
or Exhibits to, this MSA (exclusive of the Exhibits).

 

(3) References in this Agreement to any Law means such Law as changed,
supplemented, amended or replaced.

 

(4) References in this Agreement to, and mentions of, the word “include”,
“including” or the phrases “e.g.” or “such as” means “including, without
limitation”.

 

(5) References in this Agreement to “day”, “week”, “quarter” or “year” refer to
a calendar day, week, quarter or year respectively, unless otherwise indicated.

 

(6) $ or “dollars” refers to United States dollars.

 

(7) Except where otherwise indicated, all references in this MSA to an SOW means
the SOW under which the applicable Services are provided.

Section 1.03 Headings. The Article and Section headings, Table of Contents and
Table of Exhibits are for reference and convenience only and shall not be
considered in the interpretation of this Agreement.

Section 1.04 Precedence. In the event of a conflict between the terms and
conditions of this MSA and the terms and conditions of any SOW, the terms and
conditions of this MSA shall prevail unless excluded or modified in accordance
with Section 1.05(2). In the event of a conflict between the terms and
conditions of this MSA (exclusive of the Exhibits) and the terms and conditions
of any Exhibit, the terms and conditions of this MSA (exclusive of the Exhibits)
shall prevail.

Section 1.05 Agreement Framework.

 

(1) This MSA establishes the general terms and conditions applicable to Milliman
Group’s provision, and Voya Group’s receipt, of Services.

 

(2) This MSA contemplates the future execution by Voya Group and Milliman Group
of one or more statements of work for Services in the form set forth in
Exhibit 1 (each such statement of work, an “SOW” and collectively, the “SOWs”).
Each SOW shall be effective when executed by an authorized representative of
Voya and an authorized representative of Milliman (or any member of Milliman
Group). The terms of this MSA shall be deemed to be incorporated into each SOW
and the terms and conditions set forth in this MSA shall govern Milliman’s
provision of Services under an SOW, except for provisions in this MSA that are
specifically excluded or modified in such SOW, which shall include a reference
to the applicable Section in this MSA being excluded or modified; provided,
however, that such exclusion or modification shall only be applicable to such
SOW.

 

(3) Milliman and Voya shall, simultaneously with the execution of this MSA,
execute three SOWs:

 

  (a) Statement of Work #1 for Implementation Services;

 

    10



--------------------------------------------------------------------------------

  (b) Statement of Work #2 for Hedging Services under which Milliman Group will
provide certain services for Voya Group in connection with hedging guarantee
liabilities with respect to the CBVA Segment; and

 

  (c) Statement of Work #3 for Financial and Risk Reporting Services under which
Milliman Group will provide certain services related to financial and regulatory
reporting and risk analytics with respect to the CBVA Segment.

 

ARTICLE 2 TERM.

Section 2.01 MSA Term. This MSA shall commence on the MSA Effective Date and
continue until the earlier of (1) the date upon which this MSA is terminated in
accordance with Article 19 and (2) the last day any SOW is in effect (the “MSA
Term”).

Section 2.02 SOW Term. The term of an SOW shall commence on the SOW Effective
Date and continue until the end of the last Termination Assistance Period after
the earlier of (1) the expiration date specified in such SOW or, if no
expiration date is specified, the date on which all work under such SOW is
completed in accordance with the terms and conditions of such SOW, (2) the date
upon which such SOW is terminated in accordance with its terms and (3) the date
upon which this MSA is terminated in accordance with Article 19 (the “SOW
Term”).

 

ARTICLE 3 SERVICES.

Section 3.01 Services. Milliman Group shall provide the Services to the Service
Recipients in accordance with this Agreement. Milliman Group shall cause the
Services to be performed (1) with adequate numbers of qualified personnel (as to
training, skill and experience), (2) in a good, professional and workmanlike
manner, (3) consistent with industry standards and generally accepted practices
and (4) with the experience and expertise necessary to provide the Services in
accordance with this Agreement.

Section 3.02 Labor and Materials. Milliman Group shall perform all work
necessary to provide the Services in accordance with this Agreement. Except as
explicitly provided in this MSA or an SOW, Milliman Group shall furnish and pay
for all labor, materials, services, facilities, equipment and computer resources
(including the Milliman IP and Milliman Hardware) necessary to provide the
Services and meet its obligations under this Agreement, excluding the Voya IP to
be furnished by Voya Group.

Section 3.03 Procedures Manual.

 

(1) The initial draft of the Procedures Manual shall be subject to Voya’s
acceptance and shall be provided prior to the delivery of Designated Services
under an SOW. Implementation Services shall not require a Procedures Manual. The
responsibilities of each Party with respect to the Services shall be clearly
indicated within the Procedures Manual. The table set forth in Exhibit 2
provides the general organization and content of the Procedures Manual.

 

(2) Milliman Group shall update and amend the Procedures Manual from
time-to-time, but not less frequently than annually, in order to reflect all
changes to Milliman Group’s operations and the then-current Services and to
include any additional Services; provided, however, that Milliman Group shall
not update or amend the Procedures Manual without prior notice to the Voya
Contract Manager whose Services are affected, and approval by such Voya Contract
Manager.

 

    11



--------------------------------------------------------------------------------

(3) Milliman Group shall perform the Services in accordance with the Procedures
Manual; provided, however, that in no event shall the Procedures Manual decrease
the scope, quality or quantity of Services, increase the Fees or impose any
obligation on Voya Group or any Services Recipient that have been allocated to
Milliman Group under this Agreement. In the event of a conflict between the
Procedures Manual and this Agreement, this Agreement shall govern.

 

(4) Milliman Group shall explain and review the information set forth in the
Procedures Manual with Voya Group during the Quarterly Business Review.

Section 3.04 Voya Policies. In connection with its provision of the Services,
Milliman Group shall comply with the Voya Policies and any modifications to the
Voya Policies made available to Milliman Group; provided, however, that if any
requirement of a Voya Policy conflicts with an internal Milliman Group human
resource policy, Milliman Group shall be relieved from performing the Services
in compliance with such requirement unless (1) such requirement is set forth in
Section 4.01 or (2) otherwise agreed by the Executive Committee. To the extent
that such modifications materially increase or decrease Milliman Group’s costs
to provide the Services, the MSA Contracting Parties shall negotiate an
equitable adjustment to the Fees with respect to such increased or decreased
cost in accordance with the Change Procedures. If Voya Group provides relief to
Milliman Group from performing the Services in compliance with a requirement of
the Voya Policies, such relief shall only be valid if Voya provides a written
variance approved by the person(s) designated by Voya. Otherwise, if Milliman
Group discovers or is notified of a failure to comply with the Voya Policies,
Milliman Group shall promptly: (a) notify Voya; and (b) if Milliman Group was
responsible for the failure, investigate and cure such failure no later than
10 days after Milliman Group first discovers or is notified of such failure.

Section 3.05 Reports and Data Feeds. Milliman Group shall provide the reports
specified in the body of this MSA and as identified in any SOWs. To the extent
Milliman Group holds any Voya Data, Milliman Group shall at all times provide
Voya Group with reasonable access to such Voya Data.

Section 3.06 New or Improved Technology or Business Process. Milliman Group
shall: (1) maintain a level of technology, in a manner consistent with other top
tier business process outsourcing service providers, such that Voya Group is in
a position to take advantage of technological advances relating to the provision
or receipt of the Services; and (2) to the extent that Milliman Group
establishes an outsourced client advisory board and such advisory board includes
client representatives, permit Voya to have a least one representative (to be
selected by Voya) on such advisory board.

Section 3.07 Continuous Improvement and Best Practices. Milliman Group shall on
a continuous basis (1) identify ways to improve the Service Levels from the
perspective of Voya Group and (2) identify, seek Voya approval for and, after
obtaining Voya approval, apply in accordance with the Change Procedures proven
techniques and tools from other installations and organizations within its
operations that would benefit Voya Group operationally or financially. Milliman
Group shall, from time-to-time, include updates with respect to such
improvements, techniques and tools in the reports provided to Voya Group
pursuant to this Agreement. Milliman Group shall consider in good faith Voya
Group suggestions and proposals for such improvements, techniques and tools.
Milliman Group shall make available to Voya Group all enhancements or new
features to the Services that Milliman Group generally makes available to
Milliman Group’s other customers: (a) at no additional charge to Voya, if such
enhancements or features are typically provided to Milliman Group’s other
customers of similar services at no additional charge; and (b) at the standard
provided charge that Milliman Group charges for such enhancement or feature if
such enhancement or feature is typically provided at an additional charge to
Milliman’s other customers of similar services.

 

    12



--------------------------------------------------------------------------------

Section 3.08 Divestiture and Acquisition.

 

(1) If any member of the Voya Group, or any portion (up to 100 percent) of the
CBVA Segment, is divested to a non-affiliated third party, in whole or in part,
including pursuant to a reinsurance or any other transaction in which all, or a
portion of, the obligations of a member of the Voya Group to administer, or make
payments to any owner or beneficiary of, any of the policies comprising the CBVA
Segment become the obligations of a non-affiliated third party (such member of
the Voya Group or portion of the CBVA Segment, a “Divested Business”), Voya may
elect:

 

  (a) to reduce the volume of Services (and any related commitments thereto,
including Fees) provided to Voya Group by the volume of the Services that was
provided to such Divested Business in accordance with the terms of the
applicable SOW;

 

  (b) to have Milliman Group continue to provide the Services to such Divested
Business (or purchaser thereof), in whole or in part, in accordance with the
then-existing terms and charging methodologies for the Services, for a period
not to exceed the lesser of (i) 24 months from the effective date of such
divestiture and (ii) the remainder of the applicable SOW Term and any
Termination Assistance Period, and, at the end of such period, to reduce the
volume of Services (and any related commitments thereto) provided to Voya Group
by the volume of the Services that was provided to such Divested Business; or

 

  (c) to designate such Divested Business as a “Service Recipient”, in which
case Milliman Group shall continue to provide the Services to such Divested
Business (or purchaser thereof), in whole or in part, in accordance with the
then-existing terms and charging methodologies for the Services, for a period
not to exceed the lesser of (i) such time as Voya Group terminates such
designation and (ii) the remainder of the applicable SOW Term and any
Termination Assistance Period, and, at the end of such period, to reduce the
volume of Services (and any related commitments thereto) provided to Voya Group
by the volume of the Services that was provided to such Divested Business.

 

     After a member of the Voya Group (or any portion of the CBVA Segment)
becomes a Divested Business, Voya may continue to exercise on behalf of such
Divested Business (or purchaser thereof) any rights Voya has, or such Divested
Business had, under this Agreement prior to such Divested Business’ divestiture
during the period of time that such Divested Business continues to receive the
Services. Voya shall be responsible for all acts or omissions of such Divested
Business, including compliance or any noncompliance with the terms of this MSA
or an SOW. Voya shall obtain written confirmation from the Divested Business
that the Divested Business will not look to Milliman or Milliman Group for any
liability related to, or arising from, the Services. If implementation services
are required in order to commence providing Services to such Divested Business,
Milliman Group shall provide such implementation services as requested by Voya
and Milliman Group shall complete such implementation services within the
timeframes agreed upon by the MSA Contracting Parties. The fees for such
implementation services shall be calculated using the rates set forth in the
applicable SOW and the number of hours to provide such implementation services
shall be agreed by the MSA Contracting Parties in accordance with the Change
Procedures.

 

(2) In the event that Voya or any of its Affiliates acquires an entity or
business, in whole or in part, Voya may elect to have Milliman Group provide
some or all of the Services to such acquired entity or business, in whole or in
part, in accordance with substantially similar terms and conditions applicable
to such Services and for fees to be agreed upon by the MSA Contracting Parties.

 

    13



--------------------------------------------------------------------------------

Section 3.09 Cooperation with Other Suppliers. Milliman Group shall cooperate
with any third party providing services to a Service Recipient to the extent
required for Milliman Group to provide the Services in accordance with this
Agreement or to the extent required for such third party to provide its services
to Voya Group, in each case, without materially impacting Milliman Group’s
then-current delivery model.

Section 3.10 Relief Event. If, and to the extent, Milliman Group’s performance
of an obligation under this Agreement is directly prevented by the failure of
Voya Group to perform any of its obligations under this Agreement, then Milliman
Group shall be excused for its non-performance of its obligation for as long as,
and to the extent that, such non-performance by Voya Group continues (a “Relief
Event”); provided, however, that Milliman Group (1) demonstrates that any such
non-performance by Voya Group was the cause of such Relief Event, (2) mitigates
the impact of such Relief Event, (3) continues to use commercially reasonable
efforts (including emergency fixes and workarounds) to perform such obligation
and (4) provides Voya Group notice of such non-performance by Voya Group as soon
as reasonably possible after Milliman Group knows or should have known of such
non-performance, describing in reasonable detail the nature of such
non-performance.

Section 3.11 Quarterly Business Review. Each quarter during the MSA Term,
representatives from Voya Group and Milliman Group shall meet to discuss
Milliman’s performance of the Services (the “Quarterly Business Review”). The
agenda and participants of the Quarterly Business Review shall be set forth in
Exhibit 6.

 

ARTICLE 4 SERVICE DELIVERY ORGANIZATION.

Section 4.01 Service Delivery Organization Members.

 

(1) All Service Delivery Organization members shall possess the training, skills
and qualifications agreed upon by the MSA Contracting Parties and as otherwise
necessary to properly perform the Services.

 

(2)

Before assigning any individual to the Service Delivery Organization, Milliman
Group shall, at a minimum, conduct, in compliance with all applicable Laws, a
references check and an educational and prior work experience background check
on each such individual; provided, however, that Milliman shall have until the
tenth day following the MSA Effective Date to complete such background checks
for individuals assigned to the Service Delivery Organization as of the MSA
Effective Date. Such background check shall include (a) verifying each such
individual’s identification through original documentation, educational degrees
or diplomas earned through original documentation or confirmation from the
applicable educational institution, and prior employment history through
original documentation or confirmation from the applicable employer for the
previous seven years and (b) conducting a criminal background check in the
county or counties in which the individual has resided and worked within the
previous seven years. Milliman Group shall comply with all Laws applicable to
such screening measures. Milliman Group shall obtain the consent of any
individual prior to performing the background checks described in this
Section 4.01(2). Milliman Group shall not assign any individual to the Service
Delivery Organization (i) whose background check is not consistent with the
information provided by such individual or such individual’s previous employer,
(ii) who has been convicted of, or pled guilty or nolo contendere to, a crime
involving breach of trust, dishonesty, injury or attempted injury to any
property or person, (iii) who has been convicted of, or pled guilty or nolo
contendere to, a felony or (iv) who refuses to provide consent with respect to
Milliman Group’s or Voya Group’s, as applicable, performance of the background
checks described in this Section 4.01(2). During the applicable SOW Term,
Milliman Group shall

 

    14



--------------------------------------------------------------------------------

  inform Voya Group immediately upon learning that any member of the Service
Delivery Organization has been convicted of, or pled guilty or nolo contendere
to, a felony. If after assigning an individual to the Service Delivery
Organization Milliman Group learns that such individual has been convicted of,
or pled guilty or nolo contendere to, a felony, Milliman Group shall immediately
advise Voya Group of such fact and remove the individual from the Service
Delivery Organization. Milliman Group shall maintain a copy of such background
checks during the applicable SOW Term and certify Milliman Group’s compliance
with this Section 4.01(2) to Voya upon Voya’s request. Milliman Group shall
ensure that all Service Delivery Organization members performing Services in the
United States are legally authorized to work in the United States and free from
any legal or contractual restraints prohibiting working or the exercise of
skills, including employment agreements or non-competition agreements with other
or former employers.

 

(3) Milliman Group shall provide Voya Group with a list of all Service Delivery
Organization members providing the Services and a personnel organization chart
regarding such Service Delivery Organization (a) upon any change in the Service
Delivery Organization and (b) as otherwise requested by Voya Group.

 

(4) Milliman Group personnel located at a Voya Service Location may not provide
services to any other Milliman Group customer other than Voya Group from such
Voya Service Location. Milliman Group shall notify Voya promptly after
dismissing, reassigning or the voluntary resignation of any Service Delivery
Organization member.

 

(5) Milliman Group shall ensure that each member of the Service Delivery
Organization complies with (a) the confidentiality provisions of this Agreement,
both during and after the MSA Term, (b) the provisions of this Article and
(c) while such member of the Service Delivery Organization is at any Voya Group
facility, the facility’s policies, codes of conduct and safety requirements
applicable to such Voya Group facility as are made available to such members or
Milliman Group in written or electronic format.

Section 4.02 Key Individuals.

 

(1) Milliman Group shall assign the Key Individuals to the Service Delivery
Organization. Key Individuals shall be dedicated to performing the Services for
the period of time and level of dedication set forth in the applicable SOW,
subject to the limitation set forth in this MSA; provided, however, that such
Key Individuals shall be permitted to perform services for other Milliman Group
accounts.

 

(2) Before assigning any Key Individual, whether as an initial assignment or as
a replacement, Milliman Group shall: (a) notify Voya of the proposed assignment;
(b) introduce the individual to appropriate representatives of Voya Group and
permit such representatives to interview such individual; (c) provide Voya Group
with a resume and any other information available to Milliman Group regarding
the individual that may be requested by Voya Group; and (d) obtain Voya’s
approval for such assignment. If Voya does not approve such individual, Milliman
Group shall as soon as reasonably possible propose a replacement to Voya Group
in accordance with this Section 4.02(2). Milliman Group shall provide Voya Group
with an updated list of all Key Individuals upon request by Voya.

 

(3)

The individuals assigned to be a Key Individual shall not be replaced or
reassigned for 36 months from the applicable SOW Effective Date; provided,
however, that Milliman Group may replace such Key Individual if: (a) the Voya
Contract Manager consents to such reassignment or

 

    15



--------------------------------------------------------------------------------

  replacement; or (b) such Key Individual (i) voluntarily resigns from, or is
dismissed by, Milliman Group, (ii) fails to perform his or her duties and
responsibilities under this Agreement, (iii) dies, is disabled or is placed on
long-term medical leave or (iv) is placed on long-term leave due to family
considerations. In such case, the replacement for such initial individual (in
accordance with this Section 4.02(3)) shall be assigned to be a Key Individual
for the longer of the remaining initial 36 months and 24 months. In addition, if
a Key Individual is unable to perform the Services due to family, health or
other considerations that require such Key Individual to cease providing any
services to any Milliman client for a period greater than three weeks, Milliman
Group may provide a temporary replacement for such Key Individual (in accordance
with this Section 4.02(3)) until such time as the original Key Individual is
able to perform the Services again.

Section 4.03 Replacements.

 

(1) Upon notice from the Voya Contract Manager, Milliman Group shall promptly
remove any Service Delivery Organization member if after discussion with
Milliman Group, the Voya Contract Manager continues to seek removal of such
Service Delivery Organization member; provided, however, that in the event the
Voya Contract Manager requests removal of a Service Delivery Organization member
(a) because of such individual’s tortious conduct, illegal conduct or moral
turpitude or (b) because the Voya Contract Manager reasonably believes such
individual’s continuing as a member of the Service Delivery Organization is not
in the best interest of Voya Group’s business, Milliman Group shall remove such
individual immediately upon receipt of the request from the Voya Contract
Manager. Notwithstanding the foregoing, Voya agrees that it shall not exercise
its discretion to require the removal of any person on the basis of race, color,
religion, national origin, sex, age, disability, sexual orientation or other
characteristics protected by applicable Law.

 

(2) Milliman Group shall as soon as reasonably possible replace any Service
Delivery Organization member who is terminated, resigns or otherwise ceases to
perform the Services with an individual with equal or better qualifications to
perform the Services and shall otherwise maintain backup and replacement
procedures for the Service Delivery Organization to maintain continuity of the
Services without adversely affecting the performance of the Services or Service
Levels.

 

(3) Milliman Group shall not invoice Voya Group for, and Voya Group shall have
no obligation to pay any amounts with respect to, time to train any individual
appointed to the Service Delivery Organization, including with respect to
training for an individual replacing an individual who was removed from the
Service Delivery Organization.

Section 4.04 Turnover. Milliman Group shall ensure continuity of the Service
Delivery Organization and shall maintain, unless otherwise set forth in an SOW,
less than a 33 percent turnover of the Service Delivery Organization in any
rolling 12-month period during the applicable SOW Term. Should turnover of the
Service Delivery Organization exceed such percentage in any rolling 12-month
period during the applicable SOW Term, Milliman Group shall promptly provide
Voya with a remediation plan in accordance with its existing retention policies
for Voya’s review and approval, and promptly implement such plan, at its cost
and expense, as approved by Voya.

Section 4.05 Subcontracting.

 

(1) The Milliman Agents pre-approved to perform the applicable Services shall be
set forth in the applicable SOW.

 

    16



--------------------------------------------------------------------------------

(2) Except as provided in an SOW, Milliman shall not subcontract or delegate
performance of, or otherwise make use of a Milliman Agent to perform, the
Services or obligations under this Agreement, including to any Affiliate of
Milliman that is not wholly-owned by Milliman or any successor to a Milliman
Agent, without the prior approval of Voya, which approval Voya may withhold in
its sole discretion.

 

(3) No subcontracting or delegation shall release Milliman Group from its
responsibility for its obligations under this Agreement and Milliman shall be
responsible for all acts and omissions of the Milliman Agents, including
compliance or any non-compliance with the terms of this Agreement. Milliman
Group shall be responsible for all payments to the Milliman Agents. Milliman
shall ensure that any entity to which Milliman Group subcontracts or delegates
any performance of the Services or any obligations under this Agreement complies
with this Agreement.

 

(4) To the extent any Milliman Agent is providing the Services, or performing
any other obligation of Milliman Group under this Agreement, use of the term
“Milliman Group” shall include such Milliman Agent. The inclusion of Milliman
Agent within the definition of “Milliman Group” does not cause any Milliman
Agent to be a party to this MSA or the applicable SOW (or be part of the term
“MSA Contracting Party”).

 

ARTICLE 5 SERVICE LOCATIONS

Section 5.01 Service Locations. Milliman Group shall provide the Services under
an SOW from the Service Locations set forth in such SOW. Provision of any
Services from any other service location, as well as any additional Services to
be performed from an approved Service Location, must be approved in advance by
Voya (in its sole discretion). If Milliman Group requests a relocation to, or
use of, another services location, any incremental cost and expense reasonably
incurred by Voya Group as a result of such relocation or use shall be reimbursed
by Milliman to Voya. If Voya Group requests that Milliman Group provide any
Services from any other service location, Milliman Group shall relocate the
provision of such Services in accordance with such request, and any incremental
cost and expense reasonably incurred by Milliman Group as a result of relocation
to, or use of, another such service location shall be reimbursed by Voya to
Milliman; provided, however, that any incremental cost and expense reasonably
incurred by Voya Group as a result of a relocation due to a Voya Group request
based on the following shall be reimbursed by Milliman to Voya: (1) work being
performed from a location not approved in accordance with this Section 5.01,
(2) Milliman Group’s breach of a material obligation under this Agreement that
can only be remedied by relocation or (3) the directive of a Governmental
Authority. All Milliman Service Locations shall be located in the U.S., unless
Milliman receives Voya’s prior consent with respect to a Service that may be
provided from a location outside the U.S. Milliman Group shall keep the Voya
Service Locations and Voya assets free of any liens arising in connection with
Milliman Group’s use thereof.

Section 5.02 Security at Milliman Service Locations. Milliman Group shall comply
with industry standards and Voya Policies on physical security at the Milliman
Service Locations.

 

ARTICLE 6 SERVICE LEVELS.

Section 6.01 In General. Milliman Group shall perform the Services in accordance
with the applicable Service Levels. Milliman Group’s performance against the
Service Levels (including any credits resulting from such performance) shall be
measured and assessed in accordance with the methodology set forth in this
Article 6.

 

    17



--------------------------------------------------------------------------------

Section 6.02 Root-Cause Analysis. Upon request by Voya Group with respect to any
Service Level Default, Milliman Group shall, as soon as reasonably practical:
(1) perform a root-cause analysis to identify the cause of such default;
(2) provide Voya Group with a report detailing the cause of, and procedure for
correcting, such default; (3) correct any Services that were effected by such
default; and (4) provide satisfactory assurance to Voya Group that such default
will not recur.

Section 6.03 Service Level Credits. Voya shall receive a Service Level Credit
for each Service Level Default with respect to a Critical Service Measurement.
Milliman shall credit to Voya the amount of any Service Level Credits on the
invoice for the month immediately following the month in which the Service Level
Default giving rise to such Service Level Credits occurred or, if there are no
further invoices, then Milliman shall pay the amount of the Service Level
Credits to Voya no later than 15 days after the end of the month in which the
Service Level Default giving rise to such Service Level Credits occurred.

Section 6.04 Reporting. Milliman Group shall, using raw data without changes or
exclusions, provide the following reports in both printed and electronic format,
with sufficient detailed supporting information for each report in usable
electronic form: (1) monthly reports as to Milliman Group’s performance and
compliance with each of the Service Levels for such month, including identifying
the amount (individual and total) of all Service Level Credits occurring during
the applicable month; and (2) yearly reports (to be provided each January, or
each February if the Parties agree a report in January is impractical)
detailing, for each Service Level Default, the amount (individual and total) of
any Service Level Credits for the applicable calendar year. The foregoing
reports shall be provided in accordance with this MSA and as otherwise directed
by Voya Group. Such reports shall be Voya Data.

Section 6.05 Additions and Deletions of Service Measurements. Upon 60 days’
notice, Voya Group may: (1) add new Service Measurements pursuant to the Change
Procedures; (2) delete then-existing Service Measurements; or (3) transform
Critical Service Measurements into Key Service Measurements. Key Service
Measurements may be transformed into Critical Service Measurements upon the
agreement of the Parties.

 

ARTICLE 7 LICENSES AND PROPRIETARY RIGHTS.

Section 7.01 Voya IP. Voya Group retains all right, title and interest in and to
the Voya IP and any modifications, enhancements or derivative works of the Voya
IP. To the extent Milliman Group requires use of Voya IP in connection with
providing the Services under an SOW, Voya grants Milliman a U.S., royalty-free,
non-exclusive, non-transferable license for Milliman Group (and, for clarity,
Milliman Agents) to access, use and copy the Voya IP (but only to the extent
permitted by any applicable third party license agreement). Such license shall
be only for the SOW Term and shall be limited to the extent necessary for
Milliman Group and Milliman Agents to perform their obligations thereunder.

Section 7.02 Milliman IP.

 

(1) Milliman Group retains all right, title and interest in and to the Milliman
IP and any modifications, enhancements or derivative works of the Milliman IP.

 

(2)

With respect to Milliman IP that is not Software, to the extent Voya Group
requires use of any such Milliman IP in connection with its receipt of the
Services that is used to provide the Services under an SOW, Milliman hereby
grants Voya a royalty-free, perpetual, irrevocable, non-exclusive license for
Voya Group to access, use, copy, maintain and modify such Milliman IP for its
internal use only. Such license extends to third parties providing services to
Voya Group to the

 

    18



--------------------------------------------------------------------------------

  extent necessary for Voya Group to receive the benefit of the Services during
the SOW Term and services that replace the Services after the SOW Term;
provided, however, that, such third parties are bound by confidentiality
obligations similar to those of Voya Group hereunder.

 

(3) With respect to Milliman IP that is Software, Milliman Group shall, each
quarter, provide Voya Group with all applicable updates to the list of Milliman
Software set forth in each SOW.

Section 7.03 Work Product.

 

(1) In connection with its provision of the Services, Milliman Group may provide
to Voya Group numerical work product and written materials, including data and
works of authorship, under an SOW (collectively, “Work Product”). Subject to
Section 7.03(2), Milliman Group agrees that all Work Product created by Milliman
Group pursuant to this Agreement (either solely or jointly with others) shall be
deemed to be owned by Voya. To the extent Milliman Group has or acquires any
rights in the Work Product, Milliman Group hereby irrevocably assigns, transfers
and conveys to Voya (or the entity of Voya Group designated by Voya) all of its
right, title and interest in and to the Work Product. Upon Voya Group’s request,
Milliman Group shall execute any documents (or take any other actions) as may be
necessary, or as Voya Group may request, to enforce the rights of Voya Group in
the Work Product.

 

(2) Milliman Group retains its rights in any materials developed by Milliman
Group independently from the Work Product and hereby grants to Voya Group an
irrevocable, perpetual, royalty-free, non-exclusive license to use any such
materials that are incorporated in or used in connection with the Work Product
or as is otherwise reasonably necessary or appropriate for Voya Group to use or
benefit from the Work Product.

 

(3) The Work Product shall be deemed the Confidential Information of Voya.

 

(4) Voya Group may not disclose any Work Product to any third party to the
extent it contains attribution to any member of Milliman Group. If such
attribution is removed from the Work Product or replaced with an attribution to
a member of Voya Group, the Work Product may be disclosed by Voya without
restriction. Notwithstanding the foregoing, the Work Product, including
attribution to any member of Milliman Group, may be disclosed by Voya Group
(a) to the extent required to comply with any Law (provided, however, that to
the extent practicable and permissible by Law, Voya provides Milliman with prior
notice of any such disclosure and works with Milliman, at Milliman’s expense, to
resist or limit the scope of such disclosure and, further, provided that Voya
limit any such disclosure to the information or records required to satisfy the
request or inquiry and to the entity (or entities) to whom such disclosure is
required to be made) and (b) to Governmental Authorities having jurisdiction
over Voya Group.

Section 7.04 Escrow.

 

(1) Upon Voya’s request, Milliman Group shall place in the Escrow Account, a
current copy of the source code for the Milliman Software and all Related
Documentation no later than 30 days after the applicable SOW Effective Date and
any Milliman Software introduced by Milliman Group after the applicable SOW
Effective Date and all Related Documentation no later than 30 days after such
introduction (such deposited Milliman Software and Related Documentation, the
“Escrow Material”). Milliman Group shall update annually, or promptly after a
major release, the Escrow Material to correspond with the most recent version of
such Milliman Software. All fees associated with maintenance and establishment
of the Escrow Account shall be paid by Voya.

 

    19



--------------------------------------------------------------------------------

(2) The agreement governing the Escrow Account shall provide that the third
party escrow agent undertake to release the source code version of the Escrow
Material to Voya if any one or more of the following events occurs:

 

  (a) Voya and Milliman submit a joint written instruction to the third party
escrow agent that the Escrow Material should be released to Voya; or

 

  (b) Voya submits a written instruction to the third party escrow agent, with a
copy to Milliman, stating that the Escrow Material should be released to Voya
Group or its designee and that:

 

  (i) Milliman has ceased to do business in respect of which the Escrow Material
relates; or

 

  (ii) an Abandonment by Milliman Group has occurred.

 

     The third party escrow agent shall, promptly within 24 hours after having
received instructions in accordance with this Section 7.04(2) release the source
code version of the Escrow Material to Voya.

 

(3) The agreement governing the Escrow Account shall provide that the third
party escrow agent undertake to release the object code version of the Escrow
Material to Voya if any one or more of the following events occurs:

 

  (a) Voya and Milliman submit a joint written instruction to the third party
escrow agent that such Escrow Material should be released to Voya; or

 

  (b) Voya submits a written instruction to the third party escrow agent, with a
copy to Milliman, stating that (i) such Escrow Material should be released to
Voya Group or its designee, (ii) that the MSA Term or applicable SOW Term has
ended and Voya has exercised its exit rights under Section 19.13(3) and
(iii) Milliman Group has not complied with its obligation to release the object
code version of the Escrow Material in accordance with Section 19.13(3).

 

     The third party escrow agent shall, promptly within 24 hours after having
received instructions in accordance with this Section 7.04(3) release the object
code version of the Escrow Material to Voya.

Section 7.05 Consents.

 

(1) Milliman Group shall, at its cost and expense, obtain, maintain and comply
with the Milliman Consents, if any. Voya Group shall comply with the Milliman
Consents. Upon Voya’s request, Milliman Group shall provide Voya Group with
evidence of any Milliman Consent.

 

(2) Voya Group shall, at its cost and expense, obtain, maintain and comply with
the Voya Consents, if any. Milliman Group shall comply with the Voya Consents.

 

(3) Each Party shall reasonably cooperate with the other in obtaining the Voya
Consents and Milliman Consents, as applicable, including by executing reasonable
confidentiality agreements if required by the applicable third party.

 

    20



--------------------------------------------------------------------------------

Section 7.06 Residual Knowledge. Each Party may use knowledge, experience and
know-how (including processes, ideas, concepts and techniques) acquired in the
course of performing, or receiving, the Services, as applicable, subject to
Article 13.

 

ARTICLE 8 DATA.

Section 8.01 Ownership of Data. To the extent Milliman Group has or acquires any
rights in Voya Data, Milliman Group hereby irrevocably assigns, transfers and
conveys to Voya (or the entity of Voya Group designated by Voya) all of its
right, title and interest in and to Voya Data. Upon Voya Group’s request,
Milliman Group shall execute any documents (or take any other actions) as may be
necessary, or as Voya Group may request, to enforce the rights of Voya Group in
Voya Data. Milliman Group shall promptly destroy all Voya Data after the
purposes for which such Voya Data, or access to such Voya Data, is provided is
completed by Milliman Group, except as permitted to be retained in accordance
with Section 13.04.

Section 8.02 Correction of Errors. Milliman Group shall promptly (1) notify Voya
Group of any errors or inaccuracies in, or loss of, Voya Data if and when
Milliman Group becomes aware of such errors, inaccuracies or loss, (2) correct
any such errors, inaccuracies or loss (including restoring such Voya Data to the
last backup, if necessary) at its cost and expense to the extent such errors,
inaccuracies or loss are caused by Milliman Group’s act or omission and
(3) correct any such errors, inaccuracies or loss (including restoring such Voya
Data to the last backup, if necessary) upon Voya Group’s request and at Voya
Group’s cost and expense to the extent such errors, inaccuracies or loss are not
caused by Milliman Group’s act or omission. In the event of a dispute as to
which Party caused such error, inaccuracy or loss, Milliman Group shall promptly
correct such error, inaccuracy or loss at its cost and expense as directed by
Voya Group pending the resolution of such dispute in accordance with the Dispute
Resolution Procedures. If it is determined through the Dispute Resolution
Procedures that Milliman Group did not cause such error, inaccuracy or loss,
Voya shall compensate Milliman (using the applicable rates set forth in the
applicable SOW) for Milliman Group’s performance of the services necessary to
correct such error, inaccuracy or loss.

Section 8.03 Logical Data Security.

 

(1) Milliman Group shall (a) establish and maintain administrative, technical
and physical safeguards designed to protect against the destruction, loss or
alteration of Confidential Information, (b) establish and maintain appropriate
security measures for the purpose of protecting Confidential Information and
(c) comply with all privacy and data protections Laws in its performance of the
Services. In addition, Milliman Group shall comply with all data processing
security requirements under this Agreement, including pursuant to Section 14.02
and those set forth in the Voya Policies, as any of the foregoing may be updated
by Voya Group from time-to-time and made known to Milliman Group.

 

(2) Milliman Group shall ensure that external connections to the World Wide Web
at the Milliman Service Locations have appropriate security controls, including
industry standard intrusion detection and countermeasures that shall detect and
terminate any unauthorized activity prior to entering the firewall maintained by
Milliman Group. Milliman Group shall use and maintain industry standard
firewalls regulating all data entering Milliman Group’s internal data network
from any external source, which firewalls shall enforce secure connections
between internal and external Systems and shall permit only specific types of
data to pass through. Milliman Group shall ensure that industry standard
encryption techniques are used when the Confidential Information of Voya Group
is transmitted by Milliman Group. The Services, if applicable, shall be
compatible with industry standard Internet browsers. Milliman Group shall design
and use user identification and access controls to limit access to the
Confidential Information of Voya Group.

 

    21



--------------------------------------------------------------------------------

(3) If Milliman Group knows of any circumstance that may constitute or result in
a Data Security Breach, including any threat or perceived threat that may
prevent Milliman Group from complying with the Voya Data Safeguards, Milliman
Group shall promptly (but no later than 24 hours after obtaining such knowledge
with respect to an actual Data Security Breach) notify Voya Group, and, subject
to the cost provisions set forth in Section 8.03(4), Milliman Group shall
promptly investigate and take all steps necessary to remedy such breach.
Milliman Group acknowledges and agrees that no Confidential Information of Voya
Group may (i) be placed on unencrypted mobile media, CDs, DVDs, mobile equipment
or laptops or (ii) be located outside the Service Locations, without the consent
of Voya Group. In addition, Voya Group may, upon prior notice, restrict the
Service Locations at which Voya Data may be located.

 

(4) Milliman Group shall be responsible for any security breaches, including any
Data Security Breaches, to the extent arising from Milliman Group’s facilities,
property or personnel, or caused by the failure of Milliman Group to comply with
its obligations under this Agreement. Any decision to notify an individual or
Governmental Authority of a Data Security Breach shall be in Voya Group’s sole
discretion, except with respect to notices that Milliman Group is required by
Law to make. The timing, content and manner of any such notice shall be approved
in advance by Voya Group.

 

(5) Upon Voya’s request, on or prior to the applicable SOW Effective Date and at
least once per year thereafter during the applicable SOW Term, Milliman Group
shall also submit to, and complete the VRA Process and Milliman Group shall
comply with all security requirements described in the questionnaires completed
and documentation provided by Milliman Group as part of the VRA Process.
Milliman Group shall promptly remediate any deficiency in Milliman Group’s
security, business continuity plans or disaster recovery plans revealed by the
VRA Process or which constitutes a breach of the Voya Data Safeguards.

Section 8.04 Regulatory Information. Milliman Group shall promptly provide to
Voya Group any information or records maintained by Milliman Group in connection
with the Services that are requested by any Governmental Authority or otherwise
required to answer any inquiries from any Governmental Authority.

Section 8.05 Information Security Testing. Milliman Group shall from
time-to-time, but not less frequently than annually, conduct penetration testing
using appropriately skilled resources and review and assess the adequacy of
Milliman Group’s information security measures. Milliman Group shall
(1) promptly remedy all deficiencies found as a result of such assessment and
(2) annually certify in writing to Voya, in a form reasonably acceptable to Voya
and executed by an authorized officer of Milliman, that such testing has been
conducted, and any identified deficiencies have been remediated, in accordance
with this Section 8.05.

Section 8.06 Safety and Security. Milliman Group shall maintain and enforce
safety and physical security procedures that are at least equal to the highest
of the following: (1) with respect to the Milliman Service Locations, (a) the
procedures employed by Milliman Group (on a location by location basis) on the
applicable SOW Effective Date, (b) the procedures employed by Milliman Group at
locations of other similarly situated Milliman customers receiving substantially
similar services and (c) any higher standard or other procedures otherwise
agreed upon by the Parties; and (2) solely with respect to members of the
Service Delivery Organization who are located at Voya Service Locations,
(a) those procedures applicable to the Voya Service Locations made available to
Milliman in written or

 

    22



--------------------------------------------------------------------------------

electronic format (as the same may be amended by Voya from time-to-time during
the applicable SOW Term; provided, however, that amendments to procedures may be
subject to the Change Procedures if the amendment materially affects Milliman
Group’s ability to meet the Service Levels or imposes material costs or
obligations on Milliman) and (b) any higher standard otherwise agreed upon by
the MSA Contracting Parties.

 

ARTICLE 9 FEES AND INVOICING.

Section 9.01 Fees. Voya Group shall pay to Milliman Group the undisputed fees
set forth in an SOW for the performance of the Services described in such SOW
(the “Fees”) within 30 days after receipt of a correct invoice from Milliman in
accordance with this Article. Voya Group shall be under no obligation to pay any
Fees for Services not provided by Milliman Group or for Services re-performed
based on an error or deficiency. Voya Group shall not be required to pay any
invoice delivered more than 120 days after the date such invoice was due to be
invoiced in accordance with the terms of this MSA. Any obligation by Voya Group
to pay any amounts pursuant to this MSA shall be subject to the terms and
conditions set forth in the applicable SOW.

Section 9.02 Expenses. Except as expressly set forth in this Agreement, Voya
Group (and the Service Recipients) shall have no obligation to pay to (or
reimburse to) any party any amounts in addition to the Fees, including travel
and related expenses.

Section 9.03 Currency. Each invoice submitted to Voya Group shall be denominated
and paid in U.S. dollars.

Section 9.04 Invoices.

 

(1) Milliman Group shall invoice Voya Group for the Fees on a monthly basis in
accordance with the procedure set forth in the applicable SOW. Milliman Group
shall provide with each invoice such reasonable documentation supporting the
charges as Voya Group may reasonably request.

 

(2) Milliman Group shall maintain, in secure locations (to prevent destruction
and unauthorized access) and in accordance with Generally Accepted Accounting
Principles and Practices, records sufficient to substantiate the Fees, including
such records required to be kept by Governmental Authorities. Milliman Group
shall retain such records for the longer of (a) the period required by Law,
(b) the Voya Record Retention Policy, and (c) seven years after the expiration
or termination of this MSA. Such records shall be accessible pursuant to
Article 12.

Section 9.05 Credits. Except as provided in Section 9.07, any credit or
reimbursement due to Voya Group by Milliman Group under this MSA may be applied
against any invoice payable by one or more members of the Voya Group, as
designated by Voya.

Section 9.06 e-Procurement System. Milliman Group acknowledges that Voya Group
has deployed the Ariba e-Procurement system as its electronic system for
ordering goods and services from its suppliers. In order to provide Services to
Voya Group, Milliman Group must (1) register on the Ariba Supplier Network,
(2) work with Voya Group, as appropriate, to develop and implement an Ariba
catalog (custom or punch out) defining the Services that may be purchased,
(3) work with Voya Group as appropriate to utilize the Ariba Supplier Network to
invoice Voya Group electronically and (4) participate in Voya Group’s purchasing
card program, when applicable. Each Party is responsible for its own costs and
expenses associated with meeting the above requirements. Milliman acknowledges
that failure to comply with this Section 9.06 may result in payment delays by
Voya Group. Notwithstanding any implication to the contrary contained in this
Agreement, any delay in payment by Voya Group that results from a failure of
Milliman Group to comply with this Section 9.06 shall not constitute a “late”
payment or otherwise be considered a breach by Voya Group of its obligations
under this Agreement.

 

    23



--------------------------------------------------------------------------------

Section 9.07 Consulting Credit.

 

(1) Each year, Milliman shall provide Voya a credit equal to 10 percent of the
estimated annual fees, excluding any fees for implementation Services, for such
year under this Agreement (“Consulting Credit”) which Voya may, in its
discretion, apply on a dollar for dollar basis to reduce fees invoiced to Voya
or its Affiliates for consulting services provided by Milliman or its Affiliates
during such year under that certain Master Consulting Services Agreement, dated
as of May 16, 2005, as amended, by and between Voya and Milliman or any other
agreement between Voya or its Affiliates and Milliman or its Affiliates.

 

(2) After each year, Milliman and Voya shall compare the estimated annual fees
for such year with the actual annual fees for such year, and to the extent that
there is a difference (positive or negative), apply such difference to
Consulting Credit for the following year.

 

(3) Subject to Section 9.07(2), if any of the Consulting Credit for a year is
not used in such year, up to 20 percent of the Consulting Credit may roll-over
to the following year.

 

(4) Milliman shall provide Voya a monthly report setting forth, (a) the
Consulting Credit, based on the estimated annual fees under this Agreement
(excluding any fees for implementation Services) and any roll-over from a
previous year, (b) the actual annual Fees under this Agreement (excluding any
fees for implementation Services) year-to-date and (c) the application of the
Consulting Credit to consulting services provided by Milliman or its Affiliates
year-to-date.

 

ARTICLE 10 TAXES.

Section 10.01 In General.

 

(1) Subject to the other provisions of this Article, the Fees paid to Milliman
Group are exclusive of any applicable Service Taxes. Voya Group shall be
financially responsible for Service Taxes which are required to be remitted by
Milliman Group only to the extent Milliman Group issues a legally valid invoice
with the detail required by Section 10.04.

 

(2) Milliman Group shall collect and remit any Service Taxes in all applicable
jurisdictions as required by Law. Subsequent to the collection and remittance of
any Service Tax detailed on a legally valid invoice as required by
Section 10.04, Milliman Group shall be solely responsible for any additional
Service Tax related to such invoice that is asserted by a Tax Authority.

 

(3) To the extent practicable, Milliman Group shall provide all goods and
Services under this Agreement in non-tangible form, with no exchange of tangible
personal property.

Section 10.02 Income Taxes. Each Party shall be responsible for its own Income
Taxes and any taxes on its personal property.

 

    24



--------------------------------------------------------------------------------

Section 10.03 Tax on Inputs.

 

(1) Each Party shall be responsible for any Service Taxes payable on Hardware,
Software or property such Party owns or leases from a third party, or for which
such Party is financially responsible under this Agreement.

 

(2) Milliman Group shall be responsible for all Service Taxes on any goods or
services used or consumed by Milliman Group in providing the Services (including
services obtained from subcontractors) where such Taxes are imposed on Milliman
Group’s acquisition or use of such goods or services.

Section 10.04 Invoicing. To the extent that any Service Tax is to be paid by
Voya Group, Milliman Group shall separately identify such Service Tax. The
Parties shall reasonably cooperate to segregate the Fees into the following
separate payment streams: (1) those for taxable goods or Services, separately
identifying each good and Service with the appropriate tax applied and the
location to which the taxable good or Service is provided; (2) those for
nontaxable goods or Services; (3) those for which Service Tax has already been
paid; and (4) those for which Milliman Group functions merely as a paying agent
for Voya Group in receiving goods, supplies or services (including leasing and
licensing arrangements) that otherwise are nontaxable or have been previously
subject to Service Tax.

Section 10.05 Tax Disclosures. The Parties agree and affirm that the tax
treatment (defined, pursuant to Treasury Regulation Section 1.6011-4 (c)(8)) or
tax structure (defined, pursuant to Treasury Regulation Section 1.6011-4(c)(9))
of any transaction discussed with or provided to Voya Group by Milliman Group is
not and shall not be Confidential Information under this Agreement or any other
understanding or agreement between the Parties. Voya Group is entitled to
disclose, without limitation, to any and all persons, the tax treatment or tax
structure of any transaction, including any information or materials related to
the tax treatment or tax structure of any transaction discussed with or provided
to Voya Group by Milliman Group.

Section 10.06 Filings and Registrations. Each Party shall file appropriate tax
returns, and pay applicable taxes owed arising from or related to the provision
of the Services in applicable jurisdictions.

Section 10.07 Cooperation. In accordance with the indemnification procedures set
forth in Article 16, Voya Group and Milliman Group shall promptly notify each
other and coordinate with each other in the response to and settlement of any
claims for Services Taxes asserted by applicable Tax Authorities that Voya Group
or Milliman Group is responsible for under this MSA or an SOW. In addition, each
of Voya Group and Milliman Group shall reasonably cooperate with the other to
more accurately determine each Party’s tax liability and (without incurring
additional aggregate costs) to minimize the other Party’s tax liability, to the
extent legally permissible. Each of Voya Group and Milliman Group shall provide
and make available to the other any resale certificates, information regarding
out-of-state sales or use of equipment, materials or services, and any other
exemption certificates or information requested by a Party. Each Party shall be
entitled to any tax refunds, credits or rebates obtained with respect to the
taxes for which such Party is financially responsible under this MSA or an SOW.

 

ARTICLE 11 GOVERNANCE AND CHANGE CONTROL.

Section 11.01 Governance. The Parties shall comply with the governance
procedures set forth in Exhibit 6.

 

    25



--------------------------------------------------------------------------------

Section 11.02 Change Procedures.

 

(1) When Voya Group or Milliman Group requests a Change, such a request shall be
made in accordance with this Section 11.02. The requesting Party shall issue a
Change Request to the applicable Voya Contract Manager or, with respect to
Change Requests made by Milliman Group, the Milliman Contract Manager. Only the
applicable Voya Contract Manager may issue a Change Request on behalf of Voya
Group and only the applicable Milliman Contract Manager may issue a Change
Request on behalf of Milliman Group. Voya Group shall have the right from
time-to-time to alter the order of priority pertaining to any Voya Change
Requests.

 

(2) When Voya Group issues a Change Request, Milliman Group shall within 10
Business Days (or such longer period agreed by the Parties) after receipt of
such Change Request provide Voya Group with an initial estimate of the cost to
implement the requested Change. If, based on the original estimate, Voya Group
elects to continue to pursue such Change, Milliman Group subsequently shall
within 10 Business Days after receipt of such notice provide Voya Group with an
evaluation that:

 

  (a) provides an impact analysis that shall include an indication of the effect
of the proposed Change on the Services and the Service Levels, which shall
specify if Milliman Group reasonably considers that the proposed Change shall
materially affect its ability to continue to perform the Services in accordance
with the Service Levels after the implementation of the proposed Change;

 

  (b) indicates that the Change requested needs to be further discussed and
specifies the areas requiring discussion by the Parties; or

 

  (c) approves the Change in the form proposed in the Change Request.

 

(3) Where a Voya Group-issued Change Request causes, or is likely to cause, the
Fees or Service Levels to change, or additional charges to be imposed, Milliman
Group shall provide Voya Group with such further information as Voya Group may
reasonably request in order to substantiate the impact of the proposed Change.
In such circumstances, the Parties agree to operate the procedures set forth in
this Section 11.02 on an itemized breakdown approach, and, to such end, Milliman
Group shall provide at least the following information to Voya Group:

 

  (a) an itemized breakdown of the proposed cost (both one-off and on-going) of
making the Change showing: (i) the reduction to Fees, any additional Fees, or
one-off Fees that are proposed as a result of the Change or cessation of any
existing Services; (ii) the resource breakdown in respect of projects and
project related activities; (iii) project management details; (iv) the cost of
any additional process training; and (v) any other relevant costs;

 

  (b) the increase to the Fees that are being proposed as a result of the
introduction or addition of new processes or Services or alteration of any
existing Services or Systems;

 

  (c) details of the term of the proposed Fees; and

 

  (d) a detailed description of the Services to be provided or removed, and any
impact on the Service Levels.

 

(4)

In responding to additional requests for clarification from Voya Group for any
items provided to Voya Group, Milliman Group shall: (a) provide to Voya Group
such additional information, in a

 

    26



--------------------------------------------------------------------------------

  format agreed upon in advance by both Parties, as may be reasonably required
for Voya Group to satisfy itself that the proposed charges are valid and are
competitive with current market rates; and (b) mitigate, where reasonable,
existing costs.

 

(5) When either Party issues a Change Request, the other Party shall have two
Business Days after receipt of such Change Request to acknowledge that the
Change Request has been received, and thereafter respond in writing to the Party
issuing the Change Request within 10 Business Days in order to (a) with respect
to Change Requests issued by Voya Group, provide Voya Group with the information
described in Section 11.02(2), (b) indicate that the Change requested needs to
be further discussed, specify the areas requiring discussion by the Parties and
propose dates, within seven days from the initial response, for such additional
discussions or (c) approve the Change in the form proposed in the Change
Request.

 

(6) Where either Party indicates that further discussion is required in respect
of the Change, the Parties shall either hold a teleconference or a
videoconference, or shall meet (at Voya Group’s premises) to discuss necessary
changes to the requested Change. Following such conference or meeting, unless
Voya Group elects to revise the Change Request, Milliman Group shall revise the
Change Request to reflect the changes agreed in such conference or meeting and
shall submit the revised Change Request to Voya Group. If the Change Request is
not approved or is rejected, or if a revised Change Request has not been
submitted within 10 Business Days, after the process described in this Article,
then either Party may refer the matter to the Dispute Resolution Procedures. A
failure to agree upon a Change shall not constitute a breach of this Agreement.

 

(7) When Voya Group or Milliman Group approves a Change in the form proposed in
the Change Request, Voya shall prepare and execute two copies of an Approved
Change Notice to be counter executed by Milliman (who shall return one copy to
Voya). Only the Voya Contract Manager may approve an Approved Change Notice on
behalf of Voya Group and only the Milliman Contract Manager may approve an
Approved Change Notice on behalf of Milliman Group.

 

(8) Until such time as a Change is made in accordance with this Section 11.02,
Milliman Group shall, unless otherwise agreed in writing, continue to supply the
Services as if the request or recommendation had not been made. All Changes
approved by an Approved Change Notice shall be considered “Services” and shall
be provided in accordance with this Agreement and the Approved Change Notice.
Any discussions, which may take place between Voya Group and Milliman Group in
connection with a Change Request before the authorization of the Change, shall
be without prejudice to the rights of either Party. Any information obtained
while clarifying a Change Request shall not commit either Party to accepting
either the change in Service Levels, or a change or addition to the Fees. Each
Party shall ensure that their respective authorizing individuals have sufficient
authority, and awareness of authority levels, in order to give effect to this
Section 11.02. The Parties may conduct the Change Procedures by email but all
Approved Change Notices shall be executed by the Parties in accordance with
Section 21.02.

 

(9) Notwithstanding the foregoing, no Fees or other amount shall be payable by
Voya Group in connection with a Change to the extent the applicable portion of
such Change is a Non-Chargeable Change.

 

(10)

Voya Group may make, or may direct Milliman Group to make, a Change at any time
with respect to the Services and without Milliman Group’s approval, to the
extent such Change is necessary, in Voya Group’s reasonable judgment, to
(1) address an event or occurrence in relation to the Services that would
substantially prevent, hinder or delay the operation of a critical portion of a
Service or (2) comply with a change in Law or Governmental Authority requirement
or

 

    27



--------------------------------------------------------------------------------

  request with respect to the Services. Milliman Group shall be excused from
making any such Change to the extent implementation of such change is impossible
or substantially impracticable. In addition, to the extent such Change
materially increases or decreases Milliman Group’s cost to provide the Services
and subject to Section 14.03(4), the Parties shall negotiate an equitable
adjustment to the Fees with respect to such increased or decreased cost in
accordance with the procedures set forth in this Article; provided, however,
that pending the final resolution of such negotiation, Milliman Group shall make
the Change as directed by Voya Group.

Section 11.03 Dispute Resolution.

 

(1) Any dispute arising under this Agreement that is not resolved in the
ordinary course of business shall be discussed in person or by telephone by the
Milliman Contract Manager and the Voya Contract Manager within five Business
Days after receipt of a notice from either Party specifying the nature of the
dispute. If the Milliman Contract Manager and the Voya Contract Manager are
unable to resolve the dispute within such five Business Day period (or do not
meet within such period), the dispute shall be escalated to the Milliman
Contract Executives and the Voya Contract Executives for resolution. At Voya
Group’s option, such escalation meetings shall take place at a Voya Group office
designated by Voya Group.

 

(2) If the Milliman Contract Executives and the Voya Contract Executives are
unable to resolve the dispute within 10 Business Days after escalation (or are
unable to meet within such period), then either Party may pursue its rights and
remedies under this Agreement, including initiating judicial proceedings.

 

(3) The foregoing shall not prevent or delay either Party from seeking equitable
remedies available under Law at any time.

 

(4) Each Party shall continue to timely and completely perform its obligations
under the Agreement during the resolution of a dispute.

 

ARTICLE 12 AUDITS.

Section 12.01 Service Audits. Subject to Section 21.01 and upon reasonable prior
notice to the Milliman Contract Manager and not more than once per year (unless
an additional audit is required by Law, to satisfy any fiduciary obligations of
Voya Group or to confirm any non-compliance with this Agreement determined in a
prior audit has been corrected), Milliman Group shall provide Voya Auditors with
access to, and any assistance and information that they may reasonably require
with respect to, the Service Locations and Services for purposes of auditing
Milliman Group’s compliance with this Agreement and applicable Law. Upon
notification that an audit identifies that: (1) Milliman Group is not in
compliance with this Agreement; or (2) Voya Group is not in compliance with
applicable Laws due to Milliman Group’s non-compliance with this Agreement or
applicable Laws, in each case, Milliman Group shall promptly correct such
non-compliance and if such correction takes more than 72 hours to complete
Milliman Group shall provide Voya a plan for correcting such non-compliance no
later than 24 hours after such 72 hour period, for Voya’s review and approval.

Section 12.02 Financial Audits. Upon notice to the Milliman Contract Manager,
Milliman Group shall provide Voya Auditors with access to such records and
supporting documentation as may be requested by Voya Auditors to audit and
determine if the Fees are accurate and in accordance with this Agreement as well
as compliance with financial terms and conditions of this Agreement. If such
audit reveals that Milliman Group has overcharged Voya Group, upon notice of the
amount of such overcharge: (1) Milliman Group shall promptly credit Voya for the
amount of the overcharge; and (2) if

 

    28



--------------------------------------------------------------------------------

the amount of the overcharge is greater than five percent of the amount of Fees
that were subject to the audit, Milliman Group shall promptly reimburse Voya for
the reasonable cost and expense of such audit, up to an amount equal to 50
percent of the amount of the overcharge.

Section 12.03 SSAE 16.

 

(1) Each year, Milliman Group shall engage a third party internationally
recognized auditor to conduct a SSAE 16 attest report with respect to the
Services and each Service Location (including any location hosting Voya Data)
and provide a SOC-1 Type II, SOC-2 Type II report, in Voya’s discretion, at
Milliman’s cost and expense. Milliman Group shall cooperate with Voya Group to
determine the scope and control objective requirements for the report. As soon
as reasonably practicable following Milliman Group’s receipt of such reports,
but no later than December 15 of each year covering a period commencing
October 1 of the previous year through and including September 30 of the
then-current year, Milliman Group shall provide Voya Group and its external
auditors with a copy of such report to the extent related to the provision or
receipt of the Services and Voya Group may share a copy of such report with its
customers, customer’s agents, regulators and counterparties to any of the
transaction types described in Section 3.08(1). In January of each year,
Milliman Group shall, at its cost and expense, cause its auditor to provide a
bridge letter, with respect to the SOC report for such year, for the period from
October 1 through December 31. Milliman shall notify Voya as soon as possible
after any weakness or deficiency is identified in connection with an audit
conducted pursuant to this Section 12.03(1).

 

(2) With respect to any audit reports issued under this Section 12.03, Milliman
Group shall promptly remediate any weakness or deficiency identified in such
reports or that could reasonably be expected to result in a qualified report.
Such remediation shall be provided at Milliman Group’s cost and expense.

 

(3) If a qualified audit report is provided pursuant to Section 12.03(1),
Milliman Group shall provide Voya Group an unqualified audit report as soon as
is feasible and with such timing discussed and agreed with the Voya Contract
Manager, but in no event later than 90 days after delivery of the qualified
report.

 

(4) If a form of independently audited quality certification replaces the audit
reports set forth in this Section 12.03, then Milliman Group shall, no later
than the second audit following Voya Group’s request, perform its obligations
relating to the issuance of such new quality certification and any associated
remediation work arising therefrom; provided however, that if such new quality
certification is required by the applicable Governmental Authority or
professional accounting body, Milliman Group shall, beginning with the audit
following Voya Group’s request, perform its obligations relating to the issuance
of such certificate and any associated remediation work arising therefrom.

Section 12.04 Facilities. Subject to Section 21.01, Milliman Group shall provide
Voya Auditors with reasonable space, telephone, internet and access to copies of
files, data and reports containing Voya Group information on Milliman Group’s
premises as Voya Auditors may require to perform the audits and inspections
described in this Article.

Section 12.05 Regulatory Audits. Milliman Group shall, upon reasonable prior
notice when possible, make all books and records available to the applicable
Voya Group regulators and state government representatives or their designees to
audit, evaluate and inspect Milliman Group’s books and records. Milliman Group
agrees to comply with any regulatory requirements related to audits or
inspections imposed upon Voya Group.

 

    29



--------------------------------------------------------------------------------

ARTICLE 13 CONFIDENTIAL INFORMATION.

Section 13.01 Generally. Each Party agrees that: (1) it shall keep and maintain
all Confidential Information in strict confidence, using such degree of care as
it uses to avoid unauthorized use or disclosure of its own Confidential
Information of a similar nature, but in no event less than a commercially
reasonable degree of care; (2) it shall use and disclose Confidential
Information solely for the purposes for which such information, or access to it,
is provided pursuant to the terms of this Agreement and shall not use or
disclose Confidential Information for such Party’s own purposes or for the
benefit of anyone other than the other Party; and (3) it shall not, directly or
indirectly, disclose Confidential Information to anyone outside of the other
Party, except with the other Party’s consent.

Section 13.02 Permitted Disclosure. Either Party may disclose relevant aspects
of the other’s Confidential Information to the general and limited partners,
officers, directors, professional advisors (including accountants and insurers),
employees, agents and contractors to the extent such disclosure is necessary for
the current or future performance of their obligations to such Party; provided,
however, that the recipient is subject to confidentiality obligations at least
as stringent as required under this Agreement. In addition, (1) either Party may
disclose Confidential Information of the other Party to the extent required to
comply with any Law (provided, however, that to the extent practicable and
permissible by Law such Party provides the other Party with prior notice of any
such disclosure and works with the other Party, at such other Party’s expense,
to resist or limit the scope of such disclosure and, further, provided that the
disclosing Party limit any such disclosure to the information or records
required to satisfy the request or inquiry and to the entity (or entities) to
whom such disclosure is required to be made), (2) Voya Group may disclose
Confidential Information of Milliman Group to Governmental Authorities having
jurisdiction over Voya Group, (3) Voya Group may disclose Confidential
Information relating to this Agreement in connection with due diligence in
connection with an acquisition, divestiture or other similar corporate
transaction, provided that the recipient is subject to a non-disclosure
agreement with Voya Group in which such recipient acknowledges and agrees that
(a) Milliman Group does not make any representation or warranty as to the
accuracy or completeness of the Confidential Information and (b) Milliman Group
shall not have any liability resulting from such use of the Confidential
Information and (4) Voya Group may disclose terms and conditions in the
Agreement in connection with a request for information or proposal for services
to replace the Services, provided that such disclosure shall not include the
Fees or attribute any past performance to Milliman Group.

Section 13.03 Exclusions. The restrictions on use and disclosure in this
Article shall not apply to: (1) Confidential Information already known to a
Party on a non-confidential basis, as demonstrated by prior existing records,
when it was disclosed by the other Party; (2) Confidential Information that is
or becomes known to the public through no breach of any obligation of confidence
or other wrongful act by a Party or its employees, agents or contractors (except
for PII); (3) Confidential Information that is received by a Party from a third
party where such Party is unaware, after reasonable inquiry, that such
Confidential Information is subject to a confidentiality or other non-disclosure
agreement; and (4) Confidential Information developed by a Party independently
of disclosure by or receipt from the other Party.

Section 13.04 Return of Materials. Upon a Party’s request and as directed by
such Party, the other Party shall promptly return or securely erase, wipe clean
and destroy, at the requesting Party’s direction, any or all Confidential
Information and all written materials that contain, summarize or describe any
Confidential Information in its possession, except to the extent the Party in
possession of such Confidential Information (1) has a license to such materials
under this Agreement or (2) is required to retain particular Confidential
Information in order to comply with Law or such Party’s internal record
retention requirements.

 

    30



--------------------------------------------------------------------------------

Section 13.05 Unauthorized Use, Access or Disclosure. Each Party shall promptly
notify the other upon learning of any unlawful or unauthorized access, use or
disclosure of the Confidential Information of the other Party; provided,
however, that if such Party is Milliman Group, such notice shall be as soon as
possible after any Key Individual has knowledge of such unauthorized access, use
or disclosure. If a Party is responsible for such access, use or disclosure,
such Party shall cure such access, use or disclosure promptly (but in no event
later than 24 hours after learning of such access, use or disclosure, if such
access, use or disclosure is capable of being cured within such 24 hour period)
and provide satisfactory assurance to the other Party that such access, use or
disclosure shall not recur.

Section 13.06 Record Maintenance and Retention.

 

(1) During the MSA Term, Milliman Group shall maintain and manage all paper or
electronic records, files, documents, work papers, receipts and other
information in any form provided by Voya Group or Voya Agents or generated
pursuant to this Agreement (the “Files and Work Papers”), in accordance with any
additional requirements set forth in the applicable SOW and the following:

 

  (a) all Files and Work Papers shall be maintained and managed (i) separately
from files generated, managed or maintained by Milliman Group under agreements
with other clients, (ii) in a manner so they can be quickly and accurately
produced when required by Voya Group and (iii) as required Law;

 

  (b) all Files and Work Papers that are created or modified by Milliman Group
in electronic format must be submitted to Voya Group in electronic format or as
otherwise directed by Voya Group;

 

  (c) upon Voya Group’s request, Milliman Group shall provide to Voya Group
copies of all Files and Work Papers requested by Voya Group; and

 

  (d) all Files and Work Papers shall be properly destroyed in accordance with
this Agreement and Voya Group’s destruction schedule as provided to Milliman
Group herewith and as may be modified by Voya Group from time-to-time, except as
permitted to be retained in accordance with Section 13.04.

 

(2) Notwithstanding the foregoing, upon termination of an SOW, Milliman Group
shall retain all Files and Work Papers related to such SOW for a minimum of
seven years. Thereafter, Milliman Group shall destroy such Files and Work Papers
in accordance with Milliman Group’s document retention procedures. Milliman
Group shall, upon Voya’s request, certify in writing to Voya, in a form
acceptable to Voya and executed by an authorized officer of Milliman, that all
such Files and Work Papers have been destroyed in accordance with this
Section 13.06(2).

Section 13.07 Legal Hold. Notwithstanding anything to the contrary in this
Agreement, Milliman Group shall, from and after receipt of notice thereof from
Voya Group, take reasonable steps to comply with any “litigation hold”
applicable to Files and Work Papers.

 

ARTICLE 14 COMPLIANCE WITH LAWS.

Section 14.01 Voya. Voya Group shall comply with all Laws applicable to Voya
Group.

 

    31



--------------------------------------------------------------------------------

Section 14.02 Milliman.

 

(1) Milliman Group shall comply with all Laws (a) applicable to Milliman Group,
(b) applicable to Milliman Group in the performance of the Services, and
(c) identified or otherwise set forth in an SOW.

 

(2) Voya Group may direct Milliman Group on (a) the method of compliance with
any Laws and (b) which Laws are applicable to Milliman Group’s performance of
the Services or are identified or otherwise set forth in an SOW. Milliman Group
shall comply with all such direction.

 

(3) If Milliman Group reasonably determines that performance of the Services
requires an interpretation of any Law, Milliman Group shall present to Voya
Group the issue for interpretation and Voya Group shall provide such
interpretation to Milliman Group by notice signed by a Voya Contract Executive
with respect to such issue. Milliman Group shall be authorized to act and rely
on, and shall promptly implement such Voya Group interpretation in the
performance and delivery of the Services. The Parties shall resolve questions of
interpretation and shall implement the resulting Voya Group interpretation on an
expedited basis.

 

(4) Milliman Group shall not be responsible for a failure to comply with a Law
to the extent that Milliman Group relies on, and complies with, Voya Group’s
direction pursuant to Section 14.02(2)(a) in respect of such Law or Voya Group’s
interpretation of such Law pursuant to Section 14.02(3).

 

(5) Milliman Group shall provide Voya Group (and Voya Agents, Voya Auditors and
any Governmental Authority, in each case, designated by the Voya) access to any
information, Service Locations and members of the Service Delivery Organization
as Voya deems is necessary to confirm that Milliman Group is in compliance with
any Law applicable to Voya Group and that is related to the Services.

 

(6) If Milliman Group is not in compliance with any Law with which it is
required to comply pursuant to Section 14.02(1), then: (a) Milliman Group shall
promptly undertake such measures as Voya Group shall require and which are
necessary to establish compliance with the Law; (b) Voya Group (or its designee)
may, at Milliman Group’s cost and expense, undertake such measures as Voya Group
shall require and which are necessary to establish compliance with the Law; or
(c) if such non-compliance creates serious reputational or regulatory risk for
Voya Group such that Voya Group determines, in its reasonable business judgment,
that its continued receipt of the Services could reasonably be expected to have
a material adverse effect on its reputation, Voya may terminate this MSA or the
applicable SOW or Service as of the date specified by Voya in a termination
notice to Milliman.

Section 14.03 Changes to Laws.

 

(1) Milliman shall promptly notify Voya of any changes in Law to which it
becomes aware that may relate to the Service Recipient’s use of the Services or
Milliman Group’s delivery of the Services. The Parties shall work together to
identify the impact of such changes on Voya Group’s use and Milliman Group’s
delivery of the Services.

 

(2) Unless a change in Law causes the delivery of any part of the Services to
become impossible or substantially impracticable, Milliman Group shall perform
such Services regardless of changes in Law.

 

    32



--------------------------------------------------------------------------------

(3) Each Party shall bear the cost to comply with any changes in Laws (not
related to the Services) applicable to such Party (e.g., Laws relating to the
employment of its employees, employee tax withholding applicable to its
employees and environmental and health and safety Laws relating to its employees
or facilities).

 

(4) Milliman Group shall bear the costs to comply with any change in Law related
to the Services.

Section 14.04 Cooperation with Regulators. As directed by Voya Group, Milliman
Group shall work with those Governmental Authorities that regulate Voya Group in
an open and co-operative way, including: (1) meeting with such Governmental
Authorities; (2) coordinating with Voya Group to provide to representatives or
appointees of such Governmental Authorities any materials, records and
information relating to the Services or allowing any such representatives or
appointees access to such materials, records and information relating to the
Services and providing such facilities as such representatives or appointees may
reasonably require; and (3) permitting representatives or appointees of such
Governmental Authorities to have access on demand to any of its premises to the
extent relating to the Services.

 

ARTICLE 15 REPRESENTATIONS, WARRANTIES AND COVENANTS.

Section 15.01 Voya. Voya represents, warrants and covenants that:

 

(1) it is a corporation duly organized, validly existing and in good standing
under the Laws of Delaware;

 

(2) it has all requisite power and authority to execute, deliver and perform its
obligations under this Agreement;

 

(3) the execution and delivery of this Agreement by Voya has been duly
authorized by Voya and shall not conflict with, result in a breach of or
constitute a default under any other agreement to which Voya is a party or by
which Voya is bound;

 

(4) it is duly licensed, authorized or qualified to do business and is in good
standing in every jurisdiction in which a license, authorization or
qualification is required for the ownership or leasing of its assets or the
transaction of business of the character transacted by it, except where the
failure to be so licensed, authorized or qualified would not have a material
adverse effect on Voya’s ability to fulfill its obligations under this
Agreement;

 

(5) it is in compliance with all Laws applicable to Voya and has obtained all
applicable governmental permits and licenses required of Voya in connection with
its obligations under this Agreement; and

 

(6) there is no outstanding litigation, arbitrated matter or other dispute as of
the date of execution of this MSA to which Voya is a party which, if decided
unfavorably to Voya, would reasonably be expected to have a material adverse
effect on Milliman Group’s or Voya Group’s ability to fulfill their respective
obligations under this Agreement.

Section 15.02 Milliman. Milliman represents, warrants and covenants that:

 

(1) it is a corporation duly organized, validly existing and in good standing
under the Laws of Washington;

 

    33



--------------------------------------------------------------------------------

(2) it has all requisite corporate power and authority to execute, deliver and
perform its obligations under this Agreement;

 

(3) the execution and delivery of this Agreement by Milliman has been duly
authorized by Milliman and shall not conflict with, result in a breach of or
constitute a default under any other agreement to which Milliman Group is a
party or by which Milliman Group is bound;

 

(4) it is duly licensed, authorized or qualified to do business and is in good
standing in every jurisdiction in which a license, authorization or
qualification is required for the ownership or leasing of its assets or the
transaction of business of the character transacted by it, except where the
failure to be so licensed, authorized or qualified would not have a material
adverse effect on Milliman Group’s ability to fulfill its obligations under this
Agreement;

 

(5) Milliman Group is in compliance with all Laws applicable to Milliman Group
and has obtained all applicable governmental permits and licenses required of
Milliman Group in connection with its obligations under this Agreement;

 

(6) there is no outstanding litigation, arbitrated matter or other dispute as of
the date of execution of this MSA to which Milliman Group is a party which, if
decided unfavorably to Milliman Group, would reasonably be expected to have a
material adverse effect on Voya Group’s or Milliman Group’s ability to fulfill
their respective obligations under this Agreement;

 

(7) the Milliman Resources (and use thereof) do not infringe, and shall not
infringe or cause the infringement of, the proprietary rights of a third party,
except to the extent such infringement is a result of: (a) use of the Milliman
Resources by Voya Group in contravention of the Related Documentation or license
granted to Voya Group under Article 7 or an applicable SOW; (b) failure by Voya
Group to use new or corrected versions of such Milliman Resources provided by
Milliman Group to Voya Group with no additional charge (provided, however, that
Voya Group is notified that use of such new or corrected version is necessary to
avoid infringement); (c) modifications to the Milliman Resources made by Voya
Group or Voya Agents other than at the direction of Milliman Group; (d) Milliman
Group complying with instructions, specifications or designs required or
provided by Voya Group where such compliance necessarily would give rise to such
infringement; or (e) combination of the Milliman Resources by Voya Group or Voya
Agents with products or systems other than those provided by, or authorized by,
Milliman Group;

 

(8) Milliman Group shall maintain Hardware and Software to the extent that
Milliman Group has maintenance responsibility for such assets, including:
(a) maintaining Hardware in good operating condition, subject to normal wear and
tear; (b) undertaking repairs and preventive maintenance on Hardware in
accordance with the applicable Hardware manufacturer’s recommendations; and
(c) performing Software and Hardware maintenance in accordance with the
applicable Software or Hardware vendor’s documentation, recommendations and
specifications;

 

(9) Milliman Group shall not wrongfully access, and shall not permit
unauthorized persons or entities to access, Voya Group’s information technology
systems or networks and that any authorized access shall be consistent with such
authorization and in accordance with Voya Policies;

 

(10) the Software shall not contain any Disabling Code and Milliman Group shall
(a) not introduce any Disabling Code into the Voya Group computer systems and
(b) use commercially reasonable efforts (including at a minimum use of
then-current industry standard security and anti-virus tools) to prevent the
introduction of Viruses into the Voya Group computer systems; and

 

(11) Milliman Group shall ensure it has a valid work authorization with respect
to each member of the Service Delivery Organization for each applicable
jurisdiction.

 

    34



--------------------------------------------------------------------------------

Section 15.03 Obligation to Replace. In the case of a breach of
Section 15.02(7), or a Claim with respect to such Section, Milliman Group shall
either: (1) procure for Voya Group the right to continue using or receiving the
applicable Milliman Resource; or (2) replace or modify the applicable Milliman
Resource to be non-infringing without material degradation or loss of material
functionality.

Section 15.04 Pass-Through Warranties. Milliman Group shall, to the extent
reasonably possible and permissible, pass-through to Voya Group all available
warranties and provide all available (including extended) applicable original
equipment manufacturer and additional warranties for third party Hardware used
to provide the Services. Milliman Group shall obtain and pass-through to Voya
Group any warranties required by the specifications for Hardware procured on
behalf of Voya Group.

Section 15.05 Disclaimer. NEITHER MSA CONTRACTING PARTY MAKES ANY REPRESENTATION
OR WARRANTY OTHER THAN AS SET FORTH IN THIS ARTICLE. EACH MSA CONTRACTING PARTY
EXPLICITLY DISCLAIMS ALL OTHER REPRESENTATIONS AND WARRANTIES, INCLUDING THE
IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.

 

ARTICLE 16 INDEMNIFICATION.

Section 16.01 Voya. Voya shall defend, indemnify and hold harmless the Milliman
Indemnified Parties from and against any Loss relating to a Claim by a third
party against the Milliman Indemnified Parties:

 

(1) that the Voya IP or use thereof infringes, or causes the infringement of,
the proprietary rights of a third party, except to the extent such infringement
is a result of: (a) use of the Voya IP by Milliman Group in contravention of the
Related Documentation or license granted to Milliman Group under Article 7 or an
applicable SOW; (b) failure by Milliman Group to use new or corrected versions
of such Voya IP provided by Voya Group to Milliman Group with no additional
charge (provided, however, that Milliman Group is notified that such use of such
new or corrected version is necessary to avoid infringement); (c) modifications
to the Voya IP made by Milliman Group or a Milliman Agent other than at the
direction of Voya Group; (d) Voya Group complying with instructions,
specifications or designs required or provided by Milliman Group where such
compliance necessarily would give rise to such infringement; or (e) combination
of the Voya IP by Milliman Group or a Milliman Agent with products or systems
other than those provided by, or authorized by, Voya Group;

 

(2) relating to any taxes, interest, penalties or other amounts assessed against
Milliman Group that are the obligation of Voya Group pursuant to Article 10;

 

(3) directly resulting from a breach of Section 7.03(4);

 

(4) relating to any breach of Section 13.01, Section 13.02, Section 13.03,
Section 13.04, Section 13.05 or Section 14.01;

 

(5) relating to the inaccuracy, untruthfulness or breach of any representation
or warranty made by Voya in Section 15.01(1), Section 15.01(2), Section 15.01(3)
or Section 15.01(4); or

 

(6) relating to (a) injury or death of any person (including employees of
Milliman Group or Voya Group) or (b) the loss of or damage to any tangible
property (including tangible property of the employees of Milliman Group or Voya
Group), in each case, resulting from the acts or omissions (including breach of
contract) of Voya Group.

 

    35



--------------------------------------------------------------------------------

Voya shall indemnify Milliman Indemnified Parties from any costs and expenses
reasonably incurred in connection with enforcing this Section.

Section 16.02 Milliman. Milliman shall defend, indemnify and hold harmless the
Voya Indemnified Parties from and against any Loss relating to a Claim by a
third party against the Voya Indemnified Parties:

 

(1) that the Milliman Resources or use thereof infringes, or causes the
infringement of, the proprietary rights of a third party, except to the extent
such infringement is a result of: (a) use of the Milliman Resources by Voya
Group in contravention of the Related Documentation or license granted to Voya
Group under Article 7 or an applicable SOW; (b) failure by Voya Group to use new
or corrected versions of such Milliman Resources provided by Milliman Group to
Voya Group with no additional charge (provided, however, that Voya Group is
notified that use of such new or corrected version is necessary to avoid
infringement), (c) modifications to the Milliman Resources made by Voya Group or
a Voya Agent other than at the direction of Milliman Group; (d) Milliman Group
complying with instructions or designs required or provided by Voya Group where
such compliance necessarily would give rise to such infringement; or
(e) combination of the Milliman Resources by Voya Group or a Voya Agent with
products or systems other than those provided by, or authorized by, Milliman
Group;

 

(2) relating to any taxes, interest, penalties or other amounts assessed against
Voya Group that are the obligation of Milliman Group pursuant to Article 10;

 

(3) relating to a breach of Section 8.01, Section 8.03(4), Section 13.01,
Section 13.02, Section 13.03, Section 13.04, Section 13.05, Section 14.02 or
Section 21.07 by Milliman Group;

 

(4) relating to the inaccuracy, untruthfulness or breach of any representation
or warranty made by Milliman in Section 15.02(1), Section 15.02(2),
Section 15.02(3), Section 15.02(4), Section 15.02(5), Section 15.02(6) or
Section 15.02(10);

 

(5) relating to (a) injury or death of any person (including employees of
Milliman Group or Voya Group, or customers of Voya Group) or (b) the loss of or
damage to any tangible property (including tangible property of the employees of
Milliman Group or Voya Group, or customers of Voya Group), in each
case, resulting from the acts or omissions (including breach of contract) of
Milliman Group; or

 

(6) by a Milliman Agent, a member of the Service Delivery Organization or any
other third party to whom Milliman Group owes a duty or obligation.

Milliman shall indemnify Voya Indemnified Parties from any costs and expenses
reasonably incurred in connection with enforcing this Section 16.02.

Section 16.03 Indemnification Procedures. If any Claim is commenced against an
Indemnified Party, prompt notice thereof shall be given by the Indemnified Party
to the Indemnifying Party. At the Indemnifying Party’s cost and expense: (1) the
Indemnifying Party shall promptly take control of the defense of such Claim
(time being of the essence with respect to such defense) and shall

 

    36



--------------------------------------------------------------------------------

engage attorneys acceptable to the Indemnified Party to defend such claim; and
(2) the Indemnified Party shall cooperate with the Indemnifying Party (and its
attorneys) in the defense of such Claim. The Indemnified Party may participate
on a non-controlling basis (through its attorneys or otherwise) in such defense,
but the fees and expenses of such participation shall be at the expense of such
Indemnified Party unless (i) the Indemnifying Party and Indemnified Party shall
have mutually agreed in writing to the retention of such counsel, or (ii) the
named parties to any such Claim (including any impleaded parties) include the
Indemnifying Party and Indemnified Party and representation of both parties by
the same counsel would, in the opinion of counsel to such Indemnified Party, be
impermissible under the applicable code of professional responsibility due to
actual or potential differing interests between the Indemnifying Party and
Indemnified Party, including situations in which there are one or more legal
defenses available to the Indemnified Party that are different from, or
additional to, those available to the Indemnifying Party. The Indemnifying Party
shall not enter into any settlement of such Claim that does not include a full
release of the Indemnified Party or involves a remedy other than the payment of
money, without the Indemnified Party’s consent. If the Indemnifying Party does
not assume control over the defense of a Claim as provided in this
Section 16.03, the Indemnified Party may defend the Claim in such manner as it
may deem appropriate, at the cost and expense of the Indemnifying Party.

Section 16.04 Contribution. If any Claim entitles each MSA Contracting Party to
indemnification from the other under Section 16.01 or Section 16.02, then the
MSA Contracting Parties shall allocate between themselves any loss, liability or
costs arising out of or relating to such Claim according to each MSA Contracting
Party’s relative share of liability.

 

ARTICLE 17 LIMITATION OF LIABILITY.

Section 17.01 Direct Damages. Each of the MSA Contracting Parties shall be
liable to the other for any damages arising out of or relating to its
performance or failure to perform its obligations under this Agreement;
provided, however, that the liability of an MSA Contracting Party to the other,
whether based on an action or claim in contract, equity, negligence, tort or
otherwise, for any event, act or omission occurring during the MSA Term shall
not exceed, in the aggregate, an amount equal to the Fees paid or payable by
Voya Group for the 18 consecutive month portion of the MSA Term preceding the
date of the occurrence of the applicable event, act or omission giving rise to
such damages or, if less than 18 months have elapsed since the MSA Effective
Date, then 18 times the average monthly Fees paid during the elapsed time since
the MSA Effective Date (the “Damages Cap”).

Section 17.02 Consequential Damages. Neither MSA Contracting Party shall be
liable for, nor shall the measure of damages include, any consequential,
special, exemplary or punitive damages, including any loss of business or loss
of profits arising out of or relating to its performance or failure to perform
under this Agreement, regardless of the form of action or theory of recovery.

Section 17.03 Exclusions.

 

(1) The limitation or exculpation of liability set forth in Section 17.01 or
Section 17.02 shall not apply in the case of:

 

  (a) any Losses resulting from Abandonment by Milliman Group;

 

  (b) any Losses resulting from the gross negligence or willful misconduct of a
Party;

 

  (c) any Losses resulting from the infringement of a Party’s IP by the other
Party under this Agreement;

 

    37



--------------------------------------------------------------------------------

  (d) any Losses resulting from a breach of Section 8.01 by Milliman Group;

 

  (e) any Losses resulting from a breach of Section 8.03(1), Section 8.03(2),
Section 8.03(3) or Section 8.03(4) by Milliman Group that results in a Data
Security Breach;

 

  (f) any Losses resulting from a breach of Article 13 by a Party; or

 

  (g) the indemnification obligations of either MSA Contracting Party.

 

(2) The limitation of liability set forth in Section 17.01 shall not apply in
the case of (a) the failure of Voya Group to pay any Fees, due and payable to
Milliman Group in accordance with this Agreement, or (b) the failure of Milliman
to issue any credits or other amounts, due and payable to Voya Group in
accordance with this Agreement.

 

(3) The exculpation of liability set forth in Section 17.02 shall not apply to
Claims by Voya Group for Losses resulting as a result of errors or
miscalculations by Milliman Group in connection with the Services.

Section 17.04 Assignment of Claims. Any cause of action arising under this
Agreement that may be brought (1) by an Affiliate of Voya (including any such
Affiliate that enters into an SOW), shall be brought by Voya or (2) by an
Affiliate of Milliman, Inc. (including any such Affiliate that enters into an
SOW), shall be brought by Milliman, Inc. Each MSA Contracting Party shall be
entitled to the benefit of all rights, defenses, counterclaims and other
protections to which their applicable Affiliates may be entitled with respect to
any such cause of action.

Section 17.05 Injunctive Relief. Without limiting any rights of Voya Group to
obtain equitable relief under Law, Milliman Group acknowledges and agrees that
any breach (or threatened breach) of Section 3.01, Section 3.09, Article 7,
Section 8.01, Article 13, Section 19.13, Section 19.14 or Section 19.15 by
Milliman Group shall be deemed to cause immediate and irreparable injury to Voya
Group, and in the event of such breach (or threatened breach), Voya Group shall
be entitled to seek injunctive relief, without bond or other security. The
provisions of Section 11.03 shall not apply with respect to any request for such
injunctive relief.

 

ARTICLE 18 INSURANCE.

Section 18.01 Coverage. Milliman Group shall carry and maintain in force, with
reputable insurance companies authorized to do business in the jurisdictions
where the Services are performed, insurance of the types and in the amounts of
the minimum coverage set forth in this Section 18.01.

 

(1) Workers compensation in the statutory required limits in accordance with the
applicable federal, state, municipal, local, territorial or other statutory
requirements.

 

(2) Employer’s liability insurance with limits not less than $1 million per
accident covering all employees engaged in the work. A waiver of subrogation
shall be provided in favor of Voya Group.

 

(3)

Commercial general liability insurance (including bodily injury, death and
property damage) in an amount of not less than $1 million (combined single limit
on each occurrence and $1 million in the aggregate) and umbrella liability
coverage in the amount not less than $5 million per occurrence and in the
aggregate. Such coverage shall include blanket contractual liability

 

    38



--------------------------------------------------------------------------------

  (including liability assumed under this MSA or an SOW), broad form property
damage liability (including coverage for extra expenses and lost profits),
products and completed operations liability and personal injury liability
(including invasion of privacy, libel or slander). Voya Group shall be named as
additional insured to the commercial and general umbrella liability policies. A
waiver of subrogation shall be provided in favor of Voya Group.

 

(4) Automobile liability insurance for owned, non-owned, leased, hired, operated
and/or licensed automobiles, trucks, tractors and all-terrain vehicles with
limits of not less than $1 million per accident for accidental injury to one or
more persons or damage to or destruction of property as a result of one accident
or occurrence. Voya Group shall be named as an additional insured on the
automobile liability policy.

 

(5) Fidelity/crime insurance to include the following coverages: employee theft,
forgery or alteration, and computer fraud and funds transfer fraud. Coverage
limits shall not be less than $10 million per claim and in the aggregate;
coverage includes Voya Group assets and funds under the care, custody and
control of Milliman Group. The policy shall include Voya Group as loss payee.

 

(6) Professional liability insurance in a limit not less than $10 million per
claim and in the aggregate for liability arising out of any negligent act,
error, mistake or omission of Milliman Group. The coverage must respond to all
claims reported within three years following the period for which coverage is
required.

 

(7) Network security/privacy liability (cyber liability) insurance including
protection of private or confidential information whether electronic or
non-electronic; network security and privacy liability; protection against
liability for systems attacks; denial or loss of service; introduction,
implantation or spread of malicious software code; security breach; unauthorized
access and use; including regulatory action expenses; cyber extortion coverage;
and notification and credit monitoring expenses. Limits under such insurance
shall not be less than $5,000,000.

 

(8) Business travel accident insurance in a limit not less than $100,000 per
occurrence.

Section 18.02 Cost of Insurance Coverage. All insurance coverage shall be
provided at Milliman Group’s sole cost and expense. The deductible amounts for
each of the policies in Section 18.01 shall be borne by Milliman Group.

Section 18.03 Certificate of Insurance Coverage. Within 10 days after the MSA
Effective Date and otherwise upon Voya Group’s request, Milliman Group shall
furnish to Voya Group certificates of insurance or other appropriate
documentation in a form acceptable to Voya Group (including evidence of renewal
of insurance) evidencing all coverage referenced in Section 18.01 including, as
applicable, evidence that Voya and its Affiliates shall be named as additional
insureds to each applicable liability policy and Milliman shall provide copies
of the applicable endorsements. Milliman shall provide Voya 30 days’ prior
notice of any planned cancellation of the coverage by Milliman Group, and shall
promptly notify Voya of any cancellation of the coverage by the applicable
insurer. Such cancellation shall not relieve Milliman Group of its continuing
obligation to maintain insurance coverage in accordance with this Article.

Section 18.04 Status and Rating of Insurance Company. All insurance coverage
shall be written through insurance companies authorized to do business in the
state in which the work is to be performed and rated no less than A- VII in the
most current edition of A.M. Best’s Key Rating Guide.

 

    39



--------------------------------------------------------------------------------

ARTICLE 19 TERMINATION.

Section 19.01 Termination for Cause.

 

(1) Voya may terminate this MSA upon notice to Milliman if Milliman Group has
materially breached an obligation pursuant to this Agreement, and fails to cure
such breach within 30 days after receipt of notice thereof, if such breach is
susceptible to cure. If such breach is not susceptible to cure, Voya may
terminate this MSA on notice to Milliman. The cure period in this
Section 19.01(1) shall not apply to, and shall not prejudice, any specific right
in any other Section of this Agreement to terminate this Agreement.

 

(2) Voya may terminate this MSA upon notice to Milliman if, during the term of
the Statement of Work #1 for Implementation Services, (a) Deep Patel and
(b) Laird Zacheis or Yiping Yang, (i) voluntarily resign from, or are dismissed
by, Milliman Group, (ii) are reassigned from, or replaced on, the Voya Group
account, (iii) die, are disabled or are placed on long-term medical leave or
(iv) are placed on long-term leave due to family considerations.

 

(3) Voya may terminate an SOW upon notice to Milliman if Milliman Group has
materially breached an obligation pursuant to the applicable SOW, and fails to
cure such breach within 30 days after receipt of notice thereof, if such breach
is susceptible to cure. If such breach is not susceptible to cure, Voya may
terminate the applicable SOW on notice to Milliman. The cure period in this
Section 19.01(3) shall not apply to, and shall not prejudice, any specific right
in any other Section of this Agreement to terminate an SOW.

 

(4) If Voya breaches its obligation to pay undisputed Fees pursuant to an SOW
and fails to cure such breach within 30 days after receipt by Voya of notice
thereof from Milliman referencing this Section 19.01(4) then, after such 30 day
period, Milliman shall provide Voya a second notice of such breach referencing
this Section 19.01(4). If Voya fails to cure such breach within 15 days after
its receipt of such second notice, then Milliman may terminate the applicable
SOW upon notice to Voya.

 

(5) Milliman may terminate this MSA upon notice to Voya if Voya materially
breaches Section 7.03(4) and fails to cure such breach within 30 days after
receipt of notice thereof. A breach of Section 7.03(4) shall be deemed cured by
(a) a retraction by Voya Group of the disclosure giving rise to such breach or
(b) a restatement by Voya Group of the applicable disclosure giving rise to such
breach in which the attribution to any member of Milliman Group is removed from
the applicable Work Product or replaced with an attribution to a member of Voya
Group; provided, however, that Voya Group (i) provides Milliman with the
proposed retraction or restatement prior to its release and (ii) incorporates
into such retraction or restatement Milliman’s reasonable comments.

Section 19.02 Termination for Convenience. Voya may terminate this MSA, an SOW
or a Service upon 45 days’ notice to Milliman at any time without cause. In the
event of the termination of an SOW pursuant to this Section 19.02, Voya shall
pay to Milliman on the last day of the applicable Termination Assistance Period
the termination fees, if any, set forth in the applicable SOW.

Section 19.03 Termination for Change in Control. Voya may terminate (1) this MSA
(a) in the event of a Milliman Change in Control with respect to Milliman, Inc.
or Milliman FRM or (b) in the event of a Voya Change in Control; or (2) an SOW
(a) in the event of a Milliman Change in Control with respect to the member of
Milliman Group that is party to such SOW or (b) in the event of a Voya Change in
Control with respect to the member of the Voya Group that is a party to such
SOW. In the

 

    40



--------------------------------------------------------------------------------

event of a termination due to a Voya Change in Control pursuant to this
Section 19.03, Voya shall pay to Milliman on the last day of the applicable
Termination Assistance Period the termination fees, if any, set forth in the
applicable SOW.

Section 19.04 Termination for Deterioration of Financial Condition. Voya may
terminate this MSA in the event that: (1) Milliman files a voluntary petition in
bankruptcy or an involuntary petition is filed against it; (2) Milliman is
adjudged bankrupt; (3) a court assumes jurisdiction of the assets of Milliman
under a federal reorganization act, or other statute; (4) a trustee or receiver
is appointed by a court for all or a substantial portion of the assets of
Milliman; (5) Milliman becomes insolvent, suspends business or ceases to conduct
its business in the ordinary course; (6) Milliman makes an assignment of its
assets for the benefit of its creditors; (7) Milliman’s external auditor gives
Milliman a “going concern” explanation or qualification; or (8) Milliman, Inc.
defaults in the due observance or performance of any covenant, condition or
agreement contained in any third party loan agreement, financing agreement or
other financial instrument and such default is not subject to a good faith bona
fide dispute and continues un-remedied for a period of 30 days after written
notice thereof from the applicable third party.

Section 19.05 Termination for Service Level Failure. Voya may terminate this MSA
or the applicable SOW or Service upon notice to Milliman if the aggregate
Service Level Credits incurred under any SOW equal or exceed $500,000 in any
rolling 12-month period.

Section 19.06 Termination for Service Failure. Voya may terminate this MSA or
the applicable SOW or Service upon notice to Milliman if Milliman Group fails to
provide a Service under an SOW for any reason and fails to cure such failure
within the applicable Recovery Time Objective set forth in the Business
Continuity Plan or Disaster Recovery Plan (or, if no time frame is specified,
within 30 days after the initial failure to provide such Service).

Section 19.07 Termination for Change in Law. Voya may terminate this MSA or the
applicable SOW or Service upon 60 days’ notice (or such earlier period of time
as required by a Governmental Authority) to Milliman if any change in Law, or an
applicable Governmental Authority imposes a binding restriction or requirement
that, makes, or shall make, it impossible or substantially impracticable for
Voya Group to continue to receive the Services under an SOW; provided, however,
that the MSA Contracting Parties shall negotiate in good faith a work around
with respect to such change in Law or binding restriction or requirement during
such 60 day period. In the event that such change in Law or issuance of guidance
is due solely to the actions of Milliman Group, its Affiliates or agents
(whether or not related to the Services), then such termination shall be treated
as if it were a termination for cause.

Section 19.08 Termination for Failure to Refresh Damages Cap. Voya may terminate
this MSA upon notice to Milliman if the aggregate liability for claims asserted
by Voya under this MSA exceeds the Damages Cap and Milliman does not agree to
restore the Damages Cap to the amounts set forth in Section 17.01 within 30 days
after receipt of notice thereof by Voya.

Section 19.09 Termination for Force Majeure Event. Voya may terminate this MSA
or the applicable SOW or Service upon notice to Milliman if Milliman Group is
unable for any reason to resume performance of a Service pursuant to the
Business Continuity Plan following a Force Majeure Event within the time frame
specified in the Business Continuity Plan (or, if no time frame is specified, 30
days).

Section 19.10 Other Terminations. In addition to the provisions of this Article,
this MSA or the applicable SOW or Service may be terminated as provided in
Section 14.02(6).

 

    41



--------------------------------------------------------------------------------

Section 19.11 Termination Fees. Except as otherwise set forth in an SOW, no
termination fee shall be payable by Voya or Voya Group in connection with a
termination under this Agreement, except as set forth in Section 19.02 and
Section 19.03, in which case the termination fees shall be as set forth in the
applicable SOW.

Section 19.12 Continuing Obligations. Any termination or expiration of this MSA
or an SOW or any Service shall not relieve or release either Party from any
rights, liabilities or obligations that may have accrued under Law or this
Agreement.

Section 19.13 Effect of Termination. In the event of a termination or expiration
of this MSA or an SOW or Service the terms set forth in this Section shall
apply.

 

(1) Immediately upon Voya IP, or any portion thereof, no longer being necessary
for the provision of Termination Assistance Services, the rights granted to
Milliman in Section 7.01 with respect to such Voya IP or portion thereof shall
terminate and Milliman Group shall destroy or erase all copies of such Voya IP
(or portion thereof) in Milliman Group’s possession, except as permitted to be
retained in accordance with Section 13.04. Milliman Group shall, upon Voya’s
request, certify in writing to Voya, in a form acceptable to Voya and executed
by an authorized officer of Milliman, that all such copies have been destroyed
or erased.

 

(2) Milliman Group shall be entitled to payment for the expired or terminated
Services performed prior to the effective date of termination. Such payment
shall be apportioned according to any deliverable payment milestones or fixed
price arrangements if payment is other than on a time and materials basis.

 

(3) Milliman Group shall (a) deliver to Voya a copy of the Milliman Software
that is owned by Milliman Group, and Voya Group shall have the rights described
in the license set forth in Exhibit 8 and (b) upon Voya’s request and to the
extent Milliman Group is able, transfer, assign or sublicense to Voya any
Milliman Software licensed by Milliman Group in the form in use as of the date
of termination or expiration of this MSA or the applicable SOW or Service.

Section 19.14 Termination Assistance. If an SOW or Service terminates or
expires, in whole or in part, for any reason (including termination pursuant to
Section 19.02) Voya Group may require Milliman Group, during the Termination
Assistance Period, to: (1) continue to perform the terminated or expired
Services (or portion thereof) under the applicable SOW; (2) cooperate with Voya
Group or another supplier designated by Voya Group in the transfer of the
Services, including knowledge related to the performance of the Services, to
Voya Group or such other supplier in order to facilitate the transfer of the
Services to Voya Group or such other supplier; and (3) perform any other
services requested by Voya Group to transfer the provision of the terminated or
expired Services to Voya Group or another supplier, including any services set
forth in Exhibit 4 (the services in clauses (1) through (3), the “Termination
Assistance Services”). The Termination Assistance Services shall be considered
“Services” and shall be performed in accordance with this Agreement. The fees
for the Services performed in clause (3) shall be calculated using the rates set
forth in the applicable SOW. If there are no established rates in the applicable
SOW for the Services in clause (3), the Parties shall negotiate rates for such
services consistent with the rates in the applicable SOW (e.g., comparable
discounts). There shall be no additional Fees for providing the cooperation
described in clause (2) unless such cooperation requires additional resources
over and above those used to provide the Services without causing disruption in
the Services. During any Termination Assistance Period, the Termination
Assistance Services shall be of the same quality, level of performance and scope
as provided prior to termination, but not less than as required under this
Agreement. In the event of a termination pursuant to Section 19.01(4), Milliman
may require Voya to pay the Fees for the applicable Termination Assistance
Services each month in advance for Milliman Group’s performance of such
Termination Assistance Services in the subsequent month.

 

    42



--------------------------------------------------------------------------------

Section 19.15 Hiring of Service Delivery Organization. As of the date a
determination is made that there shall be an expiration or termination pursuant
to this Article, with respect to the then-current members of the Service
Delivery Organization providing the expired or terminated Services (each, an
“Affected Service Delivery Organization Member”), Milliman Group shall not
terminate, reassign or otherwise remove from the Service Delivery Organization
any Affected Service Delivery Organization Member and, upon Voya Group’s
request, Milliman Group shall (1) provide Voya Group with the name of each
Affected Service Delivery Organization Member’s position and such Affected
Service Delivery Organization Member’s description of job responsibilities, in
accordance with Milliman Group’s standard employment policies, (2) provide Voya
Group full access to such Affected Service Delivery Organization Member and
(3) allow Voya Group or its designee to meet with and extend offers of
employment to any Affected Service Delivery Organization Member. Milliman Group
shall waive any restrictions that may prevent such Affected Service Delivery
Organization Member from being hired by Voya Group pursuant to this
Section 19.15 and Milliman Group shall not make any new competing employment
offer to any such Affected Service Delivery Organization Members and shall take
such other actions reasonably requested by Voya Group to cause such Affected
Service Delivery Organization Member to seamlessly transfer to Voya Group (or
its designee); provided, however, that Milliman Group shall not be liable under
this MSA if an Affected Service Delivery Organization Member elects to continue
his or her employment with Milliman Group. Additionally, Milliman Group shall
not make any other material change to the terms or conditions of its employment
of such Affected Service Delivery Organization Members other than such changes
that are made in accordance with Milliman Group’s normal personnel practices and
cycles.

 

ARTICLE 20 FORCE MAJEURE, BUSINESS CONTINUITY AND DISASTER RECOVERY.

Section 20.01 Business Continuity and Disaster Recovery.

 

(1) Subject to Section 20.02, if a Force Majeure Event or Business Continuity
Event affects, or is reasonably like to affect, Milliman Group’s ability to
provide the Services, then Milliman Group shall (a) as soon as reasonably
possible notify Voya thereof and describe the event in reasonable detail,
(b) implement the Business Continuity Plan and Disaster Recovery Plan at its
cost and expense and (c) restore the Services in accordance with the Recovery
Time Objectives. Milliman Group shall keep Voya actively informed during a Force
Majeure Event or Business Continuity Event. Milliman Group shall also maintain a
log of each Force Majeure Event and Business Continuity Event, the impact of
such event and the actions taken to address the event.

 

(2) Upon prior notice to Voya, Milliman Group shall periodically, but no less
than once each year, test the operability of each Business Continuity Plan and
Disaster Recovery Plan. Upon Voya’s request, Milliman Group shall reasonably
cooperate with Voya’s testing of Voya Group’s business continuity and disaster
recovery plans. Milliman Group shall (a) provide Voya Auditors with a
then-current copy of the Business Continuity Plan and Disaster Recovery Plan,
(b) provide Voya Group with the applicable portions of any internal reports
applicable to the Services with respect to any test of the Business Continuity
Plan and Disaster Recovery Plan, (c) remediate any deficiencies identified in
the Business Continuity Plan and Disaster Recovery Plan and (d) certify in
writing to Voya, in a form reasonably acceptable to Voya and executed by an
authorized officer of Milliman, that the Business Continuity Plan and Disaster
Recovery Plan have been tested and remediated in accordance with this
Section 20.01(2). Milliman Group shall cause (i) all updates to the Business
Continuity Plan and Disaster Recovery Plan to be available to Voya Group upon
Voya Group’s request in written or electronic format and (ii) each Service
Location to maintain a hardcopy of the Business Continuity Plan and Disaster
Recovery Plan for such Service Location in a secure location within such Service
Location

 

    43



--------------------------------------------------------------------------------

(3) Prior to providing the Services from a Service Location, Milliman Group
shall develop a Business Continuity Plan and Disaster Recovery Plan for the
Services to be provided from such Service Location. Each such plan shall be
developed to meet or exceed the Recovery Time Objectives applicable to the
Services.

 

(4) Milliman Group shall reasonably cooperate with any continuity risk
assessment or business impact analysis conducted by Voya Group. If as a result
of a request by Voya Group or the outcome of such assessment or analysis, a
change is required to be made to a Business Continuity Plan or Disaster Recovery
Plan, Milliman Group shall make such change pursuant to the Change Procedures.

 

(5) Upon Voya Group’s request, Milliman shall designate members of the Service
Delivery Organization to participate in Voya Group’s crisis management teams. In
the event of a Force Majeure Event or Business Continuity Event, Milliman Group
shall implement its crisis management teams and cooperate with Voya Group’s
crisis management teams.

Section 20.02 Force Majeure.

 

(1) To the extent performance by an Affected Party of any of its obligations
under this Agreement is prevented, hindered or delayed by a Force Majeure Event,
the Affected Party shall be excused for such non-performance, hindrance or delay
for as long as such Force Majeure Event continues; provided, however, that:
(a) such Force Majeure Event is beyond the control of the Affected Party and
could not be prevented by appropriate precautions; (b) the Affected Party is
diligently attempting to recommence performance (including through alternate
means); and (c) Milliman Group, if it is the Affected Party, is implementing the
Business Continuity Plan and Disaster Recovery Plan, as applicable.

 

(2) Notwithstanding Section 20.02(1), the occurrence of a Force Majeure Event
does not excuse, limit or otherwise affect Milliman Group’s obligation to
implement the Business Continuity Plan or Disaster Recovery Plan or to restore
the Services in accordance with the Recovery Time Objectives, except to the
extent that implementation of such Business Continuity Plan or Disaster Recovery
Plan is directly prevented, hindered or delayed by a Force Majeure Event (and
such Force Majeure Event was not contemplated by such Business Continuity Plan
or Disaster Recovery Plan), in which case implementation of the Business
Continuity Plan or Disaster Recovery Plan shall be excused pursuant to
Section 20.02(1).

For example, if a tornado at a primary Service Location (Site A) prevents
Service delivery from such Service Location and a flood prevents Service
delivery from Site A’s disaster recovery site (Site B), subject to the following
sentence, Milliman Group shall be excused from non-performance of the Service
from such Service Locations due to a Force Majeure Event under Section 20.01(1),
assuming Milliman continues to satisfy its obligations in Section 20.02(1)(b).
If, however, the Business Continuity Plan and Disaster Recovery Plan
contemplated a category tornado at Site A and flood at Site B (i.e., the plans
were designed to provide for recovery in spite of a tornado and flood impacting
during the same period), then failure to implement the Business Continuity Plan
and Disaster Recovery Plan or to recover the Service in accordance with the
Recovery Time Objectives shall not be excused by the Force Majeure Event under
Section 20.02(1).

 

    44



--------------------------------------------------------------------------------

Section 20.03 Alternate Source. If any Force Majeure Event or Business
Continuity Event, prevents, hinders or delays performance of a Service for more
than the applicable Recovery Time Objective set forth in the Business Continuity
Plan or Disaster Recovery Plan (or, if no time frame is specified, more than 10
days after the date of such event), Voya may procure such Services from an
alternate source, or perform such Services for itself, and Milliman Group shall
reimburse Voya Group for the costs and expenses in excess of the then-current
Fees for such Services that are commercially reasonable under the circumstances
and incurred by Voya Group in procuring such Services, or Voya Group’s
out-of-pocket costs in excess of the then-current Fees for such Services to the
extent Voya Group performs such Services for itself.

Section 20.04 No Payment for Unperformed Services. If Milliman Group fails to
provide the Services in accordance with this MSA and an applicable SOW due to
the occurrence of a Force Majeure Event or Business Continuity Event, the Fees
shall be adjusted in a manner such that Voya is not responsible for the payment
of any Fees for Services that Milliman Group (or an alternate source obtained by
Milliman Group) fails to provide.

Section 20.05 Allocation of Resources. Whenever a Force Majeure Event or
Business Continuity Event or other business continuity event causes Milliman
Group to allocate limited resources between or among Milliman Group’s customers,
Milliman Group shall not provide to any of its other similarly situated
customers priority over the Service Recipients, except to the extent required by
applicable Law.

 

ARTICLE 21 MISCELLANEOUS.

Section 21.01 Accessing Milliman Service Locations. In the event that an
employee or contractor of Voya Group or a Voya Agent accesses a Milliman Service
Location in accordance with this Agreement: (1) such employee or contractor
shall be subject to confidentiality obligations at least as stringent as
required under this Agreement; and (2) shall comply with any Milliman Group
security policies made available to such employee or contractor in advance.

Section 21.02 Amendment. No amendment of this MSA or an SOW shall be valid
unless in writing and signed by an authorized representative of the MSA
Contracting Parties (as designated by each entity from time-to-time).

Section 21.03 Assignment. Neither MSA Contracting Party shall assign this MSA or
an SOW, or any amounts payable pursuant to this MSA or an SOW, without the prior
consent of the other; provided, however, that Voya may assign this MSA or an SOW
to: (1) an entity acquiring all or substantially all of the assets of Voya;
(2) the successor (arising out of one or more mergers, initial public offerings
or otherwise) to Voya; or (3) an Affiliate of Voya. This MSA and any applicable
SOW shall be binding upon the successors (arising out of one or more mergers,
initial public offerings or otherwise) and permitted assigns of the MSA
Contracting Parties. Any assignment in violation of this Section 21.03 shall be
null and void ab initio.

Section 21.04 Consents, Approvals and Requests. Except as specifically set forth
in this MSA or an SOW, all consents, acceptances and approvals to be given by
either Party under this Agreement shall be in writing and shall not be
unreasonably withheld or delayed and each Party shall make only reasonable
requests under this Agreement.

Section 21.05 Counterparts. This MSA may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one single agreement between the Parties.

 

    45



--------------------------------------------------------------------------------

Section 21.06 Entire Agreement. This MSA supersedes all prior discussions and
agreements between the Parties with respect to the subject matter hereof and
represents the entire agreement between the Parties with respect to that subject
matter.

Section 21.07 Export. Each Party shall comply with all Export Controls. Prior to
exporting (or requesting that Voya Group export) any technology or material
(including data) from the U.S. (or any other country) in connection with the
Services, Milliman Group shall promptly (with cooperation and assistance from
Voya Group): (1) identify the Export Controls applicable to such technology and
materials, including any required licenses, consents, authorizations or
approvals; (2) notify Voya Group of such Export Controls; (3) obtain any such
required licenses, consents, authorizations and approvals or, if and as
requested by Voya Group, cooperate with and assist Voya Group in obtaining such
licenses, consents, authorizations or approvals; and (4) provide any documents
requested by Voya Group to demonstrate compliance with the Export Controls. In
addition, Milliman Group shall not access any Voya Data from a country embargoed
by the U.S.

Section 21.08 Good Faith and Fair Dealing. Except where explicitly stated
otherwise (e.g., use of “sole discretion”), the performance of all obligations
and exercise of all rights by each Party shall be governed by the principle of
good faith and fair dealing and by a commercially reasonable standard.

Section 21.09 Governing Law, Jurisdiction and Venue. This Agreement shall be
governed by and construed in accordance with the internal laws of the State of
New York applicable to agreements made and to be performed entirely within such
State, without regard to the conflicts of law principles of such State. Each
Party hereby irrevocably and unconditionally submits to the jurisdiction of
(1) the United States District Court for the Southern District of New York and
(2) the Supreme Court of the State of New York, New York County, for the
purposes of any suit, action or other proceeding arising out of this
Agreement. Each Party hereby agrees to commence any such action, suit or
proceeding in the United States District Court for the Southern District of New
York or, if such suit, action or other proceeding cannot be brought in such
court for jurisdictional reasons, to commence such suit, action or other
proceeding in the Supreme Court of the State of New York, New York
County. Service of any process, summons, notice or document by U.S. registered
mail to such Party’s respective address set forth in Section 21.16 shall be
effective service of process for any action, suit or proceeding in New York with
respect to any matters to which it has submitted to jurisdiction in this
Agreement. Each Party irrevocably and unconditionally waives any objection to
the laying of venue of any action, suit or proceeding arising out of this
Agreement in (a) the United States District Court for the Southern District of
New York or (b) the Supreme Court of the State of New York, New York County, and
hereby and thereby further irrevocably and unconditionally waives and agrees not
to plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum. Each Party
hereby waives to the fullest extent permitted by applicable Law, any right it
may have to a trial by jury in respect to any litigation directly or indirectly
arising out of, under or in connection with this Agreement.

Section 21.10 Continued Performance. Each Party agrees to continue performing
its obligations under this MSA and any SOWs while a dispute is being resolved
except to the extent the issue in dispute precludes performance (dispute over
payment shall not be deemed to preclude performance) and without limiting either
Party’s right to terminate this MSA, an SOW or Service as provided in
Article 19.

Section 21.11 Financial Statements. As soon as reasonably available and in any
event within 150 days after the end of each of its fiscal years, Milliman shall
deliver to Voya Group a copy of Milliman’s audited financial statements with an
audit opinion subject to no material qualifications, such

 

    46



--------------------------------------------------------------------------------

financial statements to include a consolidated balance sheet of Milliman as of
the end of such fiscal year and the related consolidated statements of
operations, income statements and statement of cash flows for such fiscal year,
all prepared by independent public accountants of nationally recognized
standing.

Section 21.12 Independent Contractor. Milliman Group is an independent
contractor with respect to Voya Group. Officers, directors, employees, agents
and contractors retained by or on behalf of Milliman Group to perform Milliman
Group’s obligations under this Agreement shall at all times be under Milliman
Group’s exclusive direction and control and shall in no way be deemed to be an
employee, agent or contractor of Voya Group.

Section 21.13 Legal Fees. In any litigation or proceeding between the Parties
arising out of or in connection with this Agreement, the prevailing Party is
entitled to recover its costs, legal fees and expenses (excluding costs of
in-house staff counsel).

Section 21.14 No Co-Employment. Milliman Group agrees and acknowledges, for
itself and for the Service Delivery Organization, that:

 

(1) The members of the Service Delivery Organization shall not be entitled to
any benefits provided to employees of Voya Group or its Affiliates, whether
consisting of participation in an employee retirement, pension, supplemental
compensation, defined contribution or similar plan; workers’ compensation;
disability or other similar benefits; unemployment or other similar insurance or
otherwise. Milliman Group shall be responsible for providing all of the members
of the Service Delivery Organization with all such benefits as may be required
by Law or by the terms of any employee retirement, pension, supplemental
compensation, defined contribution or similar plan in or to which Milliman Group
or any member of the Service Delivery Organization participates or contributes.

 

(2) Voya Group shall not be responsible for, and Milliman Group shall be
exclusively responsible for, making payment of wages, salary or bonus or other
amounts to the members of the Service Delivery Organization, and for withholding
from such members all such amounts and making payments to the appropriate
Governmental Authorities for any and all statutory withholdings and other
amounts in connection with any and all governmental taxes or fees. Voya Group
shall further not be responsible for, and Milliman Group shall be exclusively
responsible for, any withholdings from payments to the Service Delivery
Organization with respect to payments to any union, club or other organization
of or to which Milliman Group or any member of the Service Delivery Organization
is a member or may be subject, or any employee retirement, pension, supplemental
compensation, defined contribution or similar plan in or to which either
Milliman Group or any member of the Service Delivery Organization participates
or contributes.

 

(3) Milliman Group acknowledges and agrees that Voya Group shall have no
responsibility for verifying the work authorization status of any of the members
of the Service Delivery Organization.

Section 21.15 Non-Solicitation. Except as otherwise set forth in Section 19.15,
during the MSA Term, each Party agrees not to, without the consent of the other
Party, directly or indirectly, solicit for employment, hire or establish any
consultancy or other working engagement with any employee of the other Party;
provided, however, that nothing herein shall prevent either Party from
(1) engaging in or using general solicitations to the public, general
advertising, placement firm searches or similar means not directed or targeted
at employees of the other Party and their Affiliates or (2) hiring any employee
of the other Party (a) whose employment with such other Party has been
terminated for at least 60 days prior to such hire or (b) who initiates contact
with a Party in response to indirect means such as general solicitations to the
public, general advertisement, placement firm searches or similar means not
directed or targeted at such employee.

 

    47



--------------------------------------------------------------------------------

Section 21.16 Notices. All notices, requests, consents, approvals, agreements,
authorizations, acceptances, rejections and waivers under this Agreement shall
be in writing and shall be deemed given when: (1) delivered by hand or private,
prepaid courier service to the person specified for the receiving MSA
Contracting Party at the address specified; or (2) mailed to that addressee at
that address by a nationally recognized express mail carrier with package
tracking capability or certified mail, return receipt requested, with postage
fully prepaid. The MSA Contracting Parties may change the address or person for
notification upon 10 days’ notice to the other. The initial notification
information is:

 

For Voya Group:     For Milliman Group:  

ING North America Insurance Corporation

5780 Powers Ferry Road, N.W.

Atlanta, Georgia 30327

Attention: Legal Department (Corporate Transactions Group)

      

Milliman Financial Risk Management LLC

71 South Wacker, 31st Floor

Chicago, Illinois 60606

Attention: Deep Patel

With a copy to:     With a copy to:  

ING North America Insurance Corporation

5780 Powers Ferry Road, N.W.

Atlanta, Georgia 30327

Attention: Head of Strategic Sourcing

      

Milliman, Inc.

1301 Fifth Avenue, Suite 3800

Seattle, Washington 98101

Attention: Chief Legal Officer

With a copy to:         

ING North America Insurance Corporation

230 Park Avenue

New York, New York 10169

Attention: Chief Legal Officer

      

Except as expressly permitted in this Agreement, an electronic mail message does
not satisfy any requirement in this Agreement that a notice, consent, approval,
agreement, authorization, acceptance, rejection or waiver must be in writing or
signed by any person or Party, or any similar requirement.

Section 21.17 Publicity.

 

(1) Upon execution of this MSA, each MSA Party may issue the press release set
forth in Exhibit 7.

 

(2) Except as provided in Section 13.02(1), Section 13.02(2), Section 13.03, and
Section 21.17(1), neither Party shall (a) use the name, trade name, trademarks,
service marks or logos of the other Party in any publicity releases, news
releases, annual reports, marketing materials, product packaging, signage,
stationary, print literature, advertising or websites or (b) make any sort of
public communication regarding the other Party or this Agreement, without the
consent of such Party, in each instance, which may be withhold in such other
Party’s sole discretion. Notwithstanding the foregoing, Voya Group may disclose
the fact of this Agreement and Milliman Group’s role as the outsourced provider
of the Services, consistent with the disclosures set forth in the press release
described in Section 21.17(1).

 

    48



--------------------------------------------------------------------------------

Section 21.18 Remedies Cumulative. No specific remedy under this Agreement shall
limit a MSA Contracting Party’s right to exercise all other remedies available
to such MSA Contracting Party under Law, in equity or under this Agreement, and
all such remedies shall be cumulative.

Section 21.19 Severability. If any provision of this Agreement is held by a
court of competent jurisdiction to be contrary to law, then the remaining
provisions of this Agreement shall remain in full force and effect, except to
the extent such remaining provisions are not capable of substantial performance
as a result of such holding.

Section 21.20 Survival. Article 1, Section 7.01, Section 7.02, Section 7.03,
Section 7.04, Section 9.01, Section 9.04, Article 10, Article 12, Article 13,
Article 15, Article 16, Article 17, Section 19.12, Section 19.13, Section 19.14,
Section 19.15, Article 21 and any other provisions, Sections or Articles that by
their nature are necessary to survive the expiration or termination of this
Agreement for any reason shall survive the expiration or termination of this
Agreement.

Section 21.21 Third Party Beneficiaries. This Agreement is for the sole benefit
of the Parties and their permitted assigns and each such Party intends that this
Agreement shall not benefit, or create any right or cause of action in or on
behalf of, any person or entity other than the Parties, their permitted assigns,
and with respect to Article 16, the Voya Indemnified Parties and Milliman
Indemnified Parties.

Section 21.22 Waiver. No delay or omission by any Party to exercise any right or
power it has under this Agreement shall impair or be construed as a waiver of
such right or power. A waiver by any Party of any breach or obligation shall not
be construed to be a waiver of any succeeding breach or any other obligation.

Remainder of page intentionally left blank; signature page follows.

 

    49



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the authorized representatives of the MSA Contracting
Parties have executed this MSA as of the MSA Effective Date.

 

ING NORTH AMERICA INSURANCE CORPORATION by:  

/s/ David S. Pendergrass

name:  

David S. Pendergrass

title:  

SVP and Treasurer

 

by:  

/s/ Spencer T. Shell

name:  

Spencer T. Shell

title:  

VP and Assistant Treasurer

 

MILLIMAN, INC. by:  

/s/ Bruce W. Winterhof

name:  

Bruce W. Winterhof, F.S.A.

title:  

Principal

 

    MSA Signature Page